Exhibit 10.1

--------------------------------------------------------------------------------

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

Dated as of September 21, 2006

among

THE ROWE COMPANIES,

ROWE FURNITURE, INC., and

STOREHOUSE, INC.,

as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    AMOUNT AND TERMS OF CREDIT    2    1.1.    Credit
Facilities    2    1.2.    Letters of Credit    6    1.3.    Prepayments    6   
1.4.    Use of Proceeds    8    1.5.    Interest and Applicable Margins    9   
1.6.    Eligible Accounts    11    1.7.    Eligible Inventory    13    1.8.   
Cash Management Systems    15    1.9.    Fees    15    1.10.    Receipt of
Payments    15    1.11.    Application and Allocation of Payments    15    1.12.
   Loan Account and Accounting    16    1.13.    Indemnity    17    1.14.   
Access    18    1.15.    Taxes    19    1.16.    Capital Adequacy; Increased
Costs; Illegality    19    1.17.    Single Loan    21    1.18.    Grant of
Non-Exclusive License    21    1.19.    Super Priority Nature of Obligations and
Lenders’ Liens    22    1.20.    Payment of Obligations    23    1.21.    No
Discharge; Survival of Claims    23    1.22.    Release    24    1.23.    Waiver
of any Priming Rights    24 2.    CONDITIONS PRECEDENT    24    2.1.   
Conditions to the Initial Loans    24    2.2.    Further Conditions to Each Loan
   26 3.    REPRESENTATIONS AND WARRANTIES    27    3.1.    Corporate Existence;
Compliance with Law    27    3.2.    Executive Offices, Collateral Locations,
FEIN    28

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    3.3.    Corporate Power, Authorization, Enforceable
Obligations    28    3.4.    Financial Statements    28    3.5.    Material
Adverse Effect    29    3.6.    Ownership of Property; Liens    29    3.7.   
Labor Matters    30    3.8.    Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness    30    3.9.    Government Regulation    31
   3.10.    Margin Regulations    31    3.11.    Taxes    32    3.12.    ERISA
   32    3.13.    No Litigation    32    3.14.    Brokers    33    3.15.   
Intellectual Property    33    3.16.    Full Disclosure    33    3.17.   
Environmental Matters    33    3.18.    Insurance    34    3.19.    Deposit and
Disbursement Accounts    34    3.20.    Government Contracts    34    3.21.   
Customer and Trade Relations    34    3.22.    Bonding; Licenses    34    3.23.
   Reorganization Matters    35 4.    FINANCIAL STATEMENTS AND INFORMATION    35
   4.1.    Reports and Notices    35    4.2.    Communication with Accountants
and Other Financial Advisors    36 5.    AFFIRMATIVE COVENANTS    36    5.1.   
Maintenance of Existence and Conduct of Business    36    5.2.    Payment of
Charges    36    5.3.    Books and Records    37    5.4.    Insurance; Damage to
or Destruction of Collateral    37    5.5.    Compliance with Laws    38

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    5.6.    Supplemental Disclosure    38    5.7.   
Intellectual Property    39    5.8.    Environmental Matters    39    5.9.   
Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases    40    5.10.    Further Assurances    40    5.11.    [Intentionally
Omitted]    40    5.12.    Advisers    40    5.13.    Other Agreements.    41   
5.14.    Budget    41    5.15.    Missouri Property Sales    42 6.    NEGATIVE
COVENANTS    42    6.1.    Mergers, Subsidiaries, Etc    42    6.2.   
Investments; Loans and Advances    43    6.3.    Indebtedness    43    6.4.   
Employee Loans and Affiliate Transactions    44    6.5.    Capital Structure and
Business    44    6.6.    Guaranteed Indebtedness    45    6.7.    Liens    45
   6.8.    Sale of Stock and Assets    45    6.9.    ERISA    46    6.10.   
Financial Covenants    46    6.11.    Hazardous Materials    46    6.12.   
Sale-Leasebacks    46    6.13.    Restricted Payments    46    6.14.    Change
of Corporate Name, State of Incorporation or Location; Change of Fiscal Year   
46    6.15.    No Impairment of Intercompany Transfers    47    6.16.    Real
Estate Purchases    47    6.17.    Rowe Companies and Certain Subsidiaries    47
   6.18.    Cancellation of Indebtedness    47

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    6.19.    No Speculative Transactions    47    6.20.   
Wachovia Letters of Credit and Related Compensation    47    6.21.    Repayment
of Indebtedness    47    6.22.    Reclamation Claims    48    6.23.   
Chapter 11 Claims    48    6.24.    Customer Deposits    48    6.25.   
Warranties; Refunds    48 7.    TERM    48    7.1.    Termination    48    7.2.
   Survival of Obligations Upon Termination of Financing Arrangements    48 8.
   EVENTS OF DEFAULT; RIGHTS AND REMEDIES    48    8.1.    Events of Default   
48    8.2.    Remedies    52    8.3.    Duties in the Case of Enforcement    53
   8.4.    Waivers by Credit Parties    54 9.    ASSIGNMENT AND PARTICIPATIONS;
APPOINTMENT OF AGENT    54    9.1.    Assignment and Participations    54   
9.2.    Appointment of Agent    56    9.3.    Agent’s Reliance, Etc    57   
9.4.    GE Capital and Affiliates    58    9.5.    Lender Credit Decision    58
   9.6.    Indemnification    58    9.7.    Successor Agent    59    9.8.   
Setoff and Sharing of Payments    59    9.9.    Advances; Payments; Non-Funding
Lenders; Information; Actions in Concert    60 10.    SUCCESSORS AND ASSIGNS   
62    10.1.    Successors and Assigns    62 11.    MISCELLANEOUS    63    11.1.
   Complete Agreement; Modification of Agreement    63

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    11.2.    Amendments and Waivers    63    11.3.    Fees
and Expenses    65    11.4.    No Waiver    66    11.5.    Remedies    66   
11.6.    Severability    66    11.7.    Conflict of Terms    67    11.8.   
Confidentiality    67    11.9.    GOVERNING LAW    67    11.10.    Notices    68
   11.11.    Section Titles    69    11.12.    Counterparts    69    11.13.   
WAIVER OF JURY TRIAL    69    11.14.    Press Releases and Related Matters    69
   11.15.    Reinstatement    69    11.16.    Advice of Counsel    70    11.17.
   No Strict Construction    70    11.18.    Parties Including Trustees;
Bankruptcy Court Proceedings    70    11.19.    Pre-Petition Loan Documents   
70    11.20.    USA PATRIOT Act Notice    70    11.21.    Subordination    71
12.    CROSS-GUARANTY    72    12.1.    Cross-Guaranty    72    12.2.    Waivers
by Borrowers    72    12.3.    Benefit of Guaranty    73    12.4.    Waiver of
Subrogation, Etc    73    12.5.    Election of Remedies    73    12.6.   
Limitation    73    12.7.    Contribution with Respect to Guaranty Obligations
   74    12.8.    Liability Cumulative    75

 

v



--------------------------------------------------------------------------------

This SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (as
the same may be amended, supplemented, restated or otherwise modified from time
to time, this “Agreement”), dated as of September 21, 2006, among THE ROWE
COMPANIES, a Nevada corporation (“Rowe Companies”), Rowe Furniture, Inc., a
Virginia corporation (“Rowe Furniture”) and Storehouse, Inc., a Georgia
corporation (“Storehouse”), each as a debtor in possession (Rowe Companies, Rowe
Furniture and Storehouse are sometimes collectively referred to herein as the
“Borrowers” and individually as a “Borrower”); the other Credit Parties
signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, “GE Capital”), for itself, as Lender, and as Agent
for Lenders; and the other Lenders signatory hereto from time to time.

RECITALS

WHEREAS, on September 18, 2006 (the “Petition Date”), the Borrowers commenced
Chapter 11 Case Nos. 06-11142-SSM through 06-11144-SSM (each a “Chapter 11 Case”
and collectively, the “Chapter 11 Cases”) by filing separate voluntary petitions
for reorganization under Chapter 11, 11 U.S.C. 101 et seq. (the “Bankruptcy
Code”), with the United States Bankruptcy Court for the Eastern District of
Virginia (the “Bankruptcy Court”). The Borrowers continue to operate their
businesses and manage their properties as debtors and debtors-in-possession
pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

WHEREAS, prior to the Petition Date, Lenders provided financing to Borrowers
pursuant to that certain Credit Agreement, dated as of January 6, 2006, among
the Borrowers, the other credit parties signatory thereto, GE Capital, as Agent
and Lender, and the Lenders from time to time signatory thereto (as amended,
modified or supplemented through the Petition Date, the “Pre-Petition Loan
Agreement”);

WHEREAS, the Borrowers have requested that Lenders provide a senior secured,
super-priority revolving credit facility to Borrowers of up to Fifty Million
Dollars ($50,000,000) in the aggregate to fund the working capital requirements
of the Borrowers during the pendency of the Chapter 11 Cases and to repay in
full all Obligations under, and as defined in, the Pre-Petition Loan Agreement;

WHEREAS, Lenders are willing to make certain Post-Petition loans and other
extensions of credit to Borrowers of up to such amount upon the terms and
conditions set forth herein;

WHEREAS, Borrowers have agreed to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon all of their existing and after-acquired personal and
real property;

WHEREAS, each of Rowe Properties, Inc., a California corporation (“Rowe
Properties”) and Rowe Diversified, Inc., a Delaware corporation (“Rowe
Diversified”) is willing to guarantee all of the Obligations of Borrowers to
Agent and Lenders under the Loan Documents and to secure such Obligations by
granting to Agent, for the benefit of Agent and Lenders, a security interest in
and lien upon all of its existing and after-acquired personal and real property;

WHEREAS, the Borrowers’ business is a mutual and collective enterprise and the
Borrowers believe that the consolidation of all loans and other financial
accommodations under



--------------------------------------------------------------------------------

this Agreement will enhance the aggregate borrowing powers of the Borrowers and
facilitate the administration of the Chapter 11 Cases and their loan
relationship with the Agent and the Lenders, all to the mutual advantage of the
Borrowers and their respective Subsidiaries;

WHEREAS, each Borrower acknowledges that it will receive substantial direct and
indirect benefits by reason of the making of loans and other financial
accommodations to the other Borrowers as provided in this Agreement;

WHEREAS, the Agent’s and the Lenders’ willingness to extend financial
accommodations to the Borrowers, and to administer each Borrower’s collateral
security therefor, on a combined basis as more fully set forth in this
Agreement, is done solely as an accommodation to the Borrowers and at the
Borrowers’ request and in furtherance of the Borrowers’ mutual and collective
enterprise; and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

  1. AMOUNT AND TERMS OF CREDIT

 

  1.1. Credit Facilities.

 

  (a) Revolving Credit Facility.

(i) Subject to the terms and conditions hereof, each Revolving Lender agrees to
make available to Borrowers from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of the Revolving Loan of any Revolving Lender shall not at any
time exceed its separate Revolving Loan Commitment. The obligations of each
Revolving Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, Borrowers may borrow, repay and reborrow under this
Section 1.1(a); provided that the amount of any Revolving Credit Advance to be
made at any time shall not exceed Borrowing Availability at such time. Borrowing
Availability may be reduced by Reserves imposed by Agent in its reasonable
credit judgment. Each Revolving Credit Advance shall be made on notice by
Borrower Representative on behalf of the Borrowers to one of the representatives
of Agent identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (1) 12 noon (New York time) on the Business
Day of the proposed Revolving Credit Advance, in the case of an Index Rate Loan,
or (2) 12 noon (New York time) on the date which is three (3) Business Days
prior to the proposed Revolving Credit Advance, in the case of

 

2



--------------------------------------------------------------------------------

a LIBOR Loan. Each such notice (a “Notice of Revolving Credit Advance”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be required by Agent. If the Borrowers desire
to have the Revolving Credit Advances bear interest by reference to a LIBOR
Rate, Borrower Representative must comply with Section 1.5(e).

(ii) Except as provided in Section 1.12, the Borrowers shall execute and deliver
to each Revolving Lender a note to evidence the Revolving Loan Commitment of
that Revolving Lender. Each note shall be in the principal amount of the
Revolving Loan Commitment of the applicable Revolving Lender, dated the Closing
Date and substantially in the form of Exhibit 1.1(a)(ii) (each a “Revolving
Note” and, collectively, the “Revolving Notes”). Each Revolving Note shall
represent the joint and several obligation of the Borrowers to pay the amount of
the applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all outstanding Revolving Credit Advances to the Borrowers together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
aggregate Revolving Loan and all other non-contingent Obligations shall be
immediately due and payable in full in immediately available funds on the
Commitment Termination Date.

(iii) Anything in this Agreement to the contrary notwithstanding, at the request
of Borrower Representative, in its discretion Agent may (but shall have
absolutely no obligation to), make Revolving Credit Advances to Borrowers on
behalf of Revolving Lenders in amounts that cause the outstanding balance of the
aggregate Revolving Loan to exceed the Borrowing Base (less the Swing Line Loan)
(any such excess Revolving Credit Advances are herein referred to collectively
as “Overadvances”); provided that (A) no such event or occurrence shall cause or
constitute a waiver of Agent’s, Swing Line Lender’s or Revolving Lenders’ right
to refuse to make any further Overadvances, Swing Line Advances or Revolving
Credit Advances, or incur any Letter of Credit Obligations, as the case may be,
at any time that an Overadvance exists, and (B) no Overadvance shall result in a
Default or Event of Default based on Borrowers’ failure to comply with
Section 1.3(b)(i) for so long as Agent permits such Overadvance to be
outstanding, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the conditions to lending set forth
in Section 2 have not been met. All Overadvances shall constitute Index Rate
Loans, shall bear interest at the Default Rate and shall be payable on the
earlier of demand or the Commitment Termination Date. Except as otherwise
provided in Section 1.11(b), (1) the authority of Agent to make Overadvances is
limited to an aggregate amount not to exceed $5,000,000 at any time, (2) no
Overadvance shall remain outstanding for more than ninety (90) consecutive days,
(3) no more than two (2) Overadvances shall be made in any 180 day period,
(4) no Overadvance shall cause the aggregate Revolving Loan to exceed the
Maximum Amount, and (5) any Overadvance may be revoked prospectively by a
written notice to Agent signed by the Requisite Lenders. Notwithstanding
anything to the contrary

 

3



--------------------------------------------------------------------------------

herein, the Borrowers shall under all circumstances remain jointly and severally
liable for all Overadvances and any other extensions of credit made in excess of
the Borrowing Base or other limitations imposed by the Loan Documents or the
Interim or Final Order, and all such Overadvances and other extensions of credit
shall constitute part of the Obligations.

 

  (b) [Intentionally Omitted].

 

  (c) Swing Line Facility.

(i) Agent shall notify the Swing Line Lender upon Agent’s receipt of any Notice
of Revolving Credit Advance for an Index Rate Loan. Subject to the terms and
conditions hereof, the Swing Line Lender may, in its discretion, make available
from time to time until the Commitment Termination Date advances (each, a “Swing
Line Advance”) in accordance with any such notice. The provisions of this
Section 1.1(c) shall not relieve Revolving Lenders of their obligations to make
Revolving Credit Advances under Section 1.1(a); provided that if the Swing Line
Lender makes a Swing Line Advance pursuant to any such notice, such Swing Line
Advance shall be in lieu of any Revolving Credit Advance that otherwise may be
made by Revolving Credit Lenders pursuant to such notice. The aggregate amount
of Swing Line Advances outstanding shall not exceed at any time the lesser of
(A) the Swing Line Commitment and (B) the lesser of the Maximum Amount and
(except for Overadvances) the Borrowing Base, in each case, less the outstanding
balance of the Revolving Loan at such time (“Swing Line Availability”). Until
the Commitment Termination Date, Borrowers may from time to time borrow, repay
and reborrow under this Section 1.1(c). Each Swing Line Advance shall be made
pursuant to a Notice of Revolving Credit Advance delivered to Agent by Borrower
Representative on behalf of the Borrowers in accordance with Section 1.1(a). Any
such notice must be given no later than 12 noon (New York time) on the Business
Day of the proposed Swing Line Advance. Unless the Swing Line Lender has
received at least one Business Day’s prior written notice from Requisite Lenders
instructing it not to make a Swing Line Advance, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2,
be entitled to fund that Swing Line Advance, and to have each Revolving Lender
make Revolving Credit Advances in accordance with Section 1.1(c)(iii).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Swing Line Loan shall constitute an Index Rate Loan. Borrowers
shall repay the aggregate outstanding principal amount of the Swing Line Loan
upon demand therefor by Agent.

(ii) The Borrowers shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. Such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Closing Date and substantially in the form of Exhibit 1.1(c)(ii) (the “Swing
Line Note”). The Swing Line Note shall represent the joint and several
obligation of the Borrowers to pay the amount of the Swing Line Commitment or,

 

4



--------------------------------------------------------------------------------

if less, the aggregate unpaid principal amount of all outstanding Swing Line
Advances together with interest thereon as prescribed in Section 1.5. The entire
unpaid balance of the Swing Line Loan and all other noncontingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date if not sooner paid in full.

(iii) The Swing Line Lender, at any time and from time to time no less
frequently than once weekly shall on behalf of the Borrowers (and each Borrower
hereby irrevocably authorizes the Swing Line Lender to so act on its behalf)
request each Revolving Lender (including the Swing Line Lender) to make a
Revolving Credit Advance to the Borrowers (which shall be an Index Rate Loan) in
an amount equal to that Revolving Lender’s Pro Rata Share of the principal
amount of the Borrowers’ Swing Line Loan (the “Refunded Swing Line Loan”)
outstanding on the date such notice is given. Regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Revolving Lender shall disburse directly
to Agent, its Pro Rata Share of a Revolving Credit Advance on behalf of the
Swing Line Lender prior to 3:00 p.m. (New York time) in immediately available
funds on the Business Day next succeeding the date that notice is given. The
proceeds of those Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan of the
Borrowers.

(iv) [Intentionally omitted].

(v) Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(c)(iii) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the Swing Line Lender, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to
Section 1.1(c)(iii), the Swing Line Lender shall be entitled to recover such
amount on demand from such Revolving Lender, together with interest thereon for
each day from the date of non-payment until such amount is paid in full at the
Federal Funds Rate for the first two Business Days and at the Index Rate
thereafter.

(d) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine. Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary. Each Borrower hereby

 

5



--------------------------------------------------------------------------------

designates Rowe Companies as its representative and agent on its behalf for the
purposes of issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents. Borrower Representative hereby accepts such
appointment. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Borrowers, and may give any notice or communication
required or permitted to be given to any Borrower or Borrowers hereunder to
Borrower Representative on behalf of such Borrower or Borrowers. Each Borrower
agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by Borrower Representative shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower.

1.2. Letters of Credit. (a) Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of the Borrowers, shall have the right to request, and Revolving Lenders agree
to incur, or purchase participations in, Letter of Credit Obligations in respect
of each Borrower.

(b) On and as of the Closing Date, all letters of credit issued for the account
of Borrowers under the Pre-Petition Loan Agreement (the “Existing Letters of
Credit”) shall continue in place as Letters of Credit under this Agreement and
shall be subject to the terms and conditions of this Agreement, including,
without limitation, Annex B. All obligations under or in connection with the
Existing Letters of Credit shall constitute Letter of Credit Obligations
hereunder.

 

  1.3. Prepayments.

(a) Voluntary Prepayments; Reductions in Revolving Loan Commitments. Borrowers
may at any time on at least five (5) Business Days’ prior written notice by
Borrower Representative to Agent permanently reduce (but not terminate) the
Revolving Loan Commitment; provided that (i) any such prepayments or reductions
shall be in a minimum amount of $5,000,000 and integral multiples of $250,000 in
excess of such amount, (ii) the Revolving Loan Commitment shall not be reduced
to an amount less than the amount of the Revolving Loan then outstanding and
(iii) after giving effect to such reductions, Borrowers shall comply with
Section 1.3(b)(i). In addition, Borrowers may at any time on at least ten
(10) days’ prior written notice by Borrower Representative to Agent terminate
the Revolving Loan Commitment; provided that upon such termination, all Loans
and other Obligations shall be immediately due and payable in full and all
Letter of Credit Obligations shall be cash collateralized or otherwise satisfied
in accordance with Annex B hereto. Any voluntary prepayment and any reduction or
termination of the Revolving Loan Commitment must be accompanied by payment of
any LIBOR funding breakage costs in accordance with Section 1.13(b). Upon any
such

 

6



--------------------------------------------------------------------------------

reduction or termination of the Revolving Loan Commitment, each Borrower’s right
to request Revolving Credit Advances, or request that Letter of Credit
Obligations be incurred on its behalf, or request Swing Line Advances, shall
simultaneously be permanently reduced or terminated, as the case may be;
provided that a permanent reduction of the Revolving Loan Commitment shall not
require a corresponding pro rata reduction in the L/C Sublimit. Each notice of
partial prepayment shall designate the Loans or other Obligations to which such
prepayment is to be applied. subject to the terms hereof.

 

  (b) Mandatory Prepayments.

(i) If at any time the aggregate outstanding balances of the Revolving Loan and
the Swing Line Loan exceed the lesser of (A) the Maximum Amount and (B) the
Borrowing Base, Borrowers shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess. If
any such excess remains after repayment in full of the aggregate outstanding
Revolving Credit Advances, Borrowers shall provide cash collateral for the
Letter of Credit Obligations in the manner set forth in Annex B to the extent
required to eliminate such excess. Notwithstanding the foregoing, any
Overadvance made pursuant to Section 1.1(a)(iii) shall be repaid in accordance
with Section 1.1(a)(iii).

(ii) Immediately upon receipt by any Credit Party of any cash proceeds of any
asset disposition (including, without limitation, the Storehouse Chain Sale),
Borrowers shall prepay the Loans in an amount equal to all such proceeds, net of
(A) commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by Borrowers in
connection therewith (in each case, paid to non-Affiliates), (B) transfer taxes,
(C) amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c). The following shall not be subject to mandatory prepayment under
this clause (ii): (1) proceeds of sales of Inventory in the ordinary course of
business and (2) asset disposition proceeds of less than $250,000 in the
aggregate in any Fiscal Year.

(iii) If any Credit Party issues Stock or any debt securities, no later than the
Business Day following the date of receipt of the proceeds thereof, the
Borrowers shall prepay the Loans (and cash collateralize Letter of Credit
Obligations) in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c). To the extent permitted under Section 6 hereof, the following
shall not be subject to prepayment under this clause (iii): (1) proceeds of
Stock issuances to employees of Rowe Companies and its Subsidiaries, and
(2) proceeds of Stock issuances to Persons that hold Stock of Rowe Companies in
an amount less than $500,000 in the aggregate.

 

7



--------------------------------------------------------------------------------

(iv) Prepayments from insurance or condemnation proceeds in accordance with
Section 5.4(c) shall be applied in accordance with Section 1.3(c).

(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Sections 1.3(b)(ii), (iii) or (iv) above shall be applied
as follows: first, to repay and otherwise satisfy in full in cash all Prior
Lender Obligations, second, to Fees and reimbursable expenses of Agent then due
and payable pursuant to any of the Loan Documents; third, to interest then due
and payable on the Swing Line Loan; fourth, to the principal balance of the
Swing Line Loan outstanding until the same has been repaid in full; fifth, to
interest then due and payable on Revolving Credit Advances; sixth, to the
principal balance of Revolving Credit Advances outstanding until the same has
been paid in full; seventh, to any Letter of Credit Obligations to provide cash
collateral therefor in the manner set forth in Annex B until all such Letter of
Credit Obligations have been fully cash collateralized in the manner set forth
in Annex B. The Revolving Loan Commitment nor the Swing Line Commitment shall be
permanently reduced by the amount of any such prepayments.

(d) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

1.4. Use of Proceeds. Borrowers shall utilize the proceeds of the Loans which
are incurred on the Closing Date (net of any amounts used on the Closing Date to
pay Fees) (a) to repay in full the Prior Lender Obligations, (b) thereafter,
(x) for working capital and general corporate purposes including certain fees
and expenses of professionals retained by the Borrowers, subject to the
Carve-Out Amount, but excluding in any event the making of any Restricted
Payment not specifically permitted by Section 6.13, (y) certain other
Pre-Petition expenses that are approved by the Bankruptcy Court and consented to
by the Agent and (z) for transaction expenses related to the administration of
the Chapter 11 Cases. Borrowers shall not be permitted to use the proceeds of
the Loans: (i) for the payment of interest and principal with respect to any
Pre-Petition Indebtedness of any Borrower or other Credit Party (except for:
(1) Pre-Petition employee wages, benefits and related employee taxes as of the
Petition Date; (2) Pre-Petition sales, use and real property taxes;
(3) Pre-Petition amounts due in respect of insurance financings; (4) amounts
approved in accordance with other “first day” orders satisfactory to Agent; and
(5) cure amounts acceptable to Agent under leases and executory contracts
assumed with approval of the Bankruptcy Court), (ii) to finance in any way any
action, suit, arbitration, proceeding, application, motion or other litigation
of any type adverse to (a) the interests of Agent and Lenders or their rights
and remedies under this Agreement, the other Loan Documents, the Interim Order
or the Final Order, or (b) the interests of the Prior Agent and Prior Lenders
under the Pre-Petition Loan Documents, including, without limitation, for the
payment of any services rendered by the professionals retained by the Borrowers
or the Committee in connection with the assertion of or joinder in any claim,
counterclaim, action, proceeding, application, motion, objection, defense or
other contested matter, the purpose of which is to seek, or the result of which
would be to obtain, any order, judgment determination, declaration or

 

8



--------------------------------------------------------------------------------

similar relief (x) invalidating, setting aside, avoiding or subordinating, in
whole or in part, the Prior Lender Obligations or the Liens securing same, or
the Obligations or the Liens securing same, (y) for monetary, injunctive or
other affirmative relief against any Prior Lender or Prior Agent or any Lender
or Agent or their respective collateral, or (z) preventing, hindering or
otherwise delaying the exercise by any Prior Lender, Prior Agent, Lender or
Agent of any rights and remedies under the Interim Order or Final Order, the
Pre-Petition Loan Documents, the Loan Documents or applicable law, or the
enforcement or realization (whether by foreclosure, credit bid, further order of
the court or otherwise) by any or all of the Prior Lenders, the Prior Agent, the
Lenders and the Agent upon any of their Collateral, (iii) to make any
distribution under a plan of reorganization in any Chapter 11 Case; (iv) to make
any payment in settlement of any claim, action or proceeding, before any court,
arbitrator or other governmental body without the prior written consent of
Agent; and (v) to pay any fees or similar amounts to any Person who has proposed
or may propose to purchase interests in any Borrower or any other Credit Party
(including so-called “Topping Fees,” “Exit Fees,” and similar amounts) without
the prior written consent of the Agent and the Requisite Lenders. Disclosure
Schedule (1.4) contains a description of Borrowers’ sources and uses of funds as
of the Closing Date, including Loans and Letter of Credit Obligations to be made
or incurred on that date, and a funds flow memorandum detailing how funds from
each source are to be transferred to particular uses.

 

  1.5. Interest and Applicable Margins.

(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower Representative, the applicable
LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum and (ii) with
respect to the Swing Line Loan, the Index Rate plus the Applicable Revolver
Index Margin per annum.

The relevant Applicable Margins are as follows:

 

Applicable Revolver Index Margin

   0.75 %

Applicable Revolver LIBOR Margin

   2.25 %

Applicable Standby L/C Margin

   2.25 %

Applicable Documentary L/C Margin

   2.00 %

Applicable Unused Line Fee Margin

   0.25 %

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

 

9



--------------------------------------------------------------------------------

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.

(d) So long as an Event of Default has occurred and is continuing under
Section 8.1(a) or so long as any other Event of Default has occurred and is
continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, and without further notice, motion or application to, hearing
before, or order from the Bankruptcy Court, the interest rates applicable to the
Loans and the Letter of Credit Fees shall be increased by two percentage points
(2.00%) per annum above the rates of interest or the rate of such Fees otherwise
applicable hereunder unless Agent or Requisite Lenders elect to impose a smaller
increase (the “Default Rate”), and all outstanding Obligations shall bear
interest at the Default Rate applicable to such Obligations. Interest and Letter
of Credit Fees at the Default Rate shall accrue from the initial date of such
Event of Default until that Event of Default is cured or waived and shall be
payable upon demand.

(e) Subject to the conditions precedent set forth in Section 2.2, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance be made as a LIBOR Loan, (ii) convert at any time all or any part of
outstanding Loans (other than the Swing Line Loan) from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan upon payment of
an administrative fee of $250 to the Agent and subject to payment of LIBOR
breakage costs in accordance with Section 1.13(b) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, or (iv) continue
all or any portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan
upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued. Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $5,000,000 and integral
multiples of $500,000 in excess of such amount. Any such election must be made
by 12 noon (New York time) on the third Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower Representative wishes to convert any Index Rate
Loan to a LIBOR Loan for a LIBOR Period designated by Borrower Representative in
such election. If no election is received with respect to a LIBOR Loan by 12
noon (New York time) on the third Business Day prior to the end of the LIBOR
Period with respect thereto (or if a Default or an Event of Default has occurred
and is continuing or if the additional conditions precedent set forth in
Section 2.2 shall not have been satisfied), that LIBOR Loan shall be converted
to an Index Rate Loan at the end of its LIBOR Period. Borrower Representative
must make such election by notice to Agent in writing, by telecopy or overnight
courier. In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the
form of Exhibit 1.5(e).

 

10



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.

1.6. Eligible Accounts. All of the Accounts owned by each Borrower and reflected
in the most recent Borrowing Base Certificate delivered by the Borrowers to
Agent shall be “Eligible Accounts” for purposes of this Agreement (net of
customer advertising credits and similar amounts), except any Account to which
any of the exclusionary criteria set forth below applies. Agent shall have the
right to establish, modify or eliminate Reserves against Eligible Accounts from
time to time in its reasonable credit judgment. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below and to establish new criteria, and to adjust
advance rates with respect to Eligible Accounts, in its reasonable credit
judgment, reflecting changes in the collectibility or realization values of such
Accounts arising or discovered by Agent after the Closing Date subject to the
approval of all Revolving Lenders in the case of adjustments, new criteria or
changes in advance rates which have the effect of making more credit available
than available on the Closing Date. Eligible Accounts shall not include any
Account of any Borrower:

(a) that does not arise from the sale of goods or the performance of services by
such Borrower in the ordinary course of its business;

(b) (i) upon which such Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which such Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to such Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;

(c) to the extent that any defense, counterclaim, chargebacks, setoff or dispute
is asserted as to such Account;

(d) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;

 

11



--------------------------------------------------------------------------------

(e) with respect to which an invoice, reasonably acceptable to Agent in form and
substance, has not been sent to the applicable Account Debtor;

(f) that (i) is not owned by such Borrower or (ii) is subject to any Lien of any
other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders;

(g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;

(h) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting assignment thereof;

(i) that is the obligation of an Account Debtor located outside the United
States of America, other than Puerto Rico or Canada unless payment thereof is
assured by a letter of credit assigned and delivered to Agent, reasonably
satisfactory to Agent as to form, amount and issuer;

(j) Accounts subject to contra-accounts or to the extent such Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower or any Subsidiary thereof but only to
the extent of the potential offset;

(k) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

(l) that is in default; provided, that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

(i) the Account is not paid within the earlier of: sixty (60) days following its
due date or ninety (90) days following its original invoice date;

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(iii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

12



--------------------------------------------------------------------------------

(m) that is the obligation of an Account Debtor if fifty percent (50%) or more
of the Dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this Section 1.6;

(n) as to which Agent’s Lien thereon, on behalf of itself and Lenders, is not a
first priority perfected Lien;

(o) breaches any of the representations or warranties in the Loan Documents
pertaining to Accounts;

(p) to the extent such Account is evidenced by a judgment, Instrument or Chattel
Paper;

(q) to the extent that such Account, together with all other Accounts owing by
such Account Debtor and its Affiliates as of any date of determination exceed
ten percent (10%) of all Eligible Accounts;

(r) that is an obligation of an Account Debtor that is a credit card issuer; or

(s) that is payable in any currency other than Dollars.

1.7. Eligible Inventory. All of the Inventory owned by the Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by the
Borrowers to Agent shall be “Eligible Inventory” for purposes of this Agreement,
except any Inventory to which any of the exclusionary criteria set forth below
applies. Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Inventory from time to time in its reasonable credit judgment.
In addition, Agent reserves the right, at any time and from time to time after
the Closing Date, to adjust any of the criteria set forth below and to establish
new criteria and to adjust advance rates with respect to Eligible Inventory, in
its reasonable credit judgment reflecting changes in the salability or
realization values of Inventory arising or discovered by Agent after the Closing
Date, subject to the approval of all Revolving Lenders in the case of
adjustments, new criteria or changes in advance rates which have the effect of
making more credit available than available on the Closing Date. Eligible
Inventory shall not include any Inventory of any Borrower that:

(a) is not owned by such Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory), except the Liens in
favor of Agent, on behalf of itself and Lenders, and Permitted Encumbrances in
favor of landlords and bailees to the extent permitted in Section 5.9 hereof
(subject to Reserves established by Agent in accordance with Section 5.9
hereof);

(b) (i) is not located on premises owned, leased or rented by such Borrower and
set forth in Disclosure Schedule (3.2), or (ii) is stored at a leased location,
unless Agent has given its prior consent thereto and unless either (x) a
reasonably satisfactory landlord waiver has been delivered to Agent, or
(y) Reserves reasonably satisfactory to Agent have been established (if required
by the Agent in its discretion) with respect

 

13



--------------------------------------------------------------------------------

thereto or (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by Agent and Reserves
reasonably satisfactory to Agent have been established with respect thereto, or
(iv) is located at an owned location subject to a mortgage in favor of a lender
other than Agent unless a reasonably satisfactory mortgagee waiver has been
delivered to Agent, or (v) is located at any location if the aggregate book
value of Inventory at any such location is less than $100,000;

(c) is placed on consignment or is in transit, other than Inventory in transit
(i) that is fully insured against loss with Agent named as loss payee, (ii) as
to which a Reserve has been established by the Agent (if required by the Agent
in its discretion) to reflect any customs, freight and duty charges and
(iii) which has been fully paid for;

(d) is covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders;

(e) is obsolete, slow moving (in excess of one year’s supply), unsalable,
shopworn, seconds, damaged or unfit for sale;

(f) consists of display items or packing or shipping materials, manufacturing
supplies or replacement parts;

(g) consists of goods which have been returned by the buyer;

(h) is not of a type held for sale in the ordinary course of such Borrower’s
business;

(i) is not subject to a first priority lien in favor of Agent on behalf of
itself and Lenders, subject to Permitted Encumbrances as set forth in clause
(e) of the definition thereof (subject to reserves satisfactory to Agent);

(j) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;

(k) consists of any costs associated with “freight-in” charges, except
“freight-in” charges that are directly capitalized to a specific product and are
included in the cost of Inventory in the most recent appraisal of Inventory
obtained by the Agent pursuant to the terms hereof;

(l) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;

(m) is not covered by casualty insurance reasonably acceptable to Agent; or

(n) is subject to any patent or trademark license requiring the payment of
royalties or fees (except with respect to royalties or fees related to
(i) Inventory sold under the “Jonathan Adler” name and (ii) marks and Inventory
subject to license

 

14



--------------------------------------------------------------------------------

agreements among Credit Parties so long as, in each case, such royalties and
fees are subordinated to the payment of the Obligations pursuant to terms and
conditions satisfactory to the Agent and do not interfere with the Agent’s
ability to sell such Inventory) or requiring the consent of the licensor for a
sale thereof by Agent (unless such consent has been obtained in form and
substance satisfactory to the Agent).

1.8. Cash Management Systems. On or prior to the Closing Date, Credit Parties
will establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).

 

  1.9. Fees.

(a) Borrowers shall pay to GE Capital, individually, the Fees specified in the
Fee Letter, at the times specified for payment therein.

(b) As additional compensation for the Revolving Lenders, Borrowers shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the earliest of the Commitment Termination
Date and the Termination Date and on the Commitment Termination Date or the
Termination Date, whichever shall first occur, a Fee for Borrowers’ non-use of
available funds in an amount equal to the Applicable Unused Line Fee Margin per
annum (calculated on the basis of a 360 day year for actual days elapsed)
multiplied by the difference between (x) the Maximum Amount (as it may be
reduced from time to time) and (y) the average for the period of the daily
closing balances of the aggregate Revolving Loan and the Swing Line Loan
outstanding during the period for which such Fee is due.

(c) [intentionally omitted].

(d) Borrowers shall pay to Agent, for the ratable benefit of Revolving Lenders,
the Letter of Credit Fee as provided in Annex B.

1.10. Receipt of Payments. Borrowers shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.

 

  1.11. Application and Allocation of Payments.

(a) (i) So long as no Event of Default has occurred and is continuing,
(A) payments consisting of proceeds of Accounts received in the ordinary course
of business and other Collateral shall be applied, first, to the Swing Line Loan
and, second, the Revolving Loan; (B) voluntary prepayments shall be applied in
accordance with the provisions of Section 1.3(a); and (C) mandatory prepayments
shall be applied as set forth in Sections 1.3(b) and 1.3(c). All payments and
prepayments applied to a particular Loan shall be applied ratably to the portion
thereof held by each Lender as determined by its Pro Rata Share of such Loan.

 

15



--------------------------------------------------------------------------------

(ii) As to any other payment not specified in clause (i) above, and as to all
payments made when an Event of Default has occurred and is continuing or
following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records.

(iii) All payments on account of or arising from the Collateral made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, shall be applied to amounts then due and payable in the
following order: (1) to Fees of the Agent and Agent’s expenses reimbursable
hereunder; (2) to interest on the Swing Line Loan; (3) to principal payments on
the Swing Line Loan; (4) to interest on the Revolving Loan and any Fees accruing
or relating to the Revolving Loan, ratably in proportion to the interest or fees
accrued as to each Revolving Loan; (5) to principal payments on the Revolving
Loan (other than Letter of Credit Obligations not then due and payable) and
outstanding Letter of Credit Obligations then due and payable, ratably to the
aggregate, combined principal balance of the Revolving Loan and outstanding
Letter of Credit Obligations and, with respect to any amounts remaining after
such application, to provide cash collateral for Letter of Credit Obligations
not then due and payable in the manner described in clause (c) of Annex B;
(6) to Obligations to the extent that they relate to cash management or similar
services; and (7) to all other Obligations, including expenses of Lenders to the
extent reimbursable under Section 11.3.

(b) Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrowers under this Agreement or any of the other Loan
Documents if and to the extent Borrowers fail to pay promptly any such amounts
as and when due, even if the amount of such charges would exceed Borrowing
Availability at such time. At Agent’s option and to the extent permitted by law,
any charges so made shall constitute part of the Revolving Loan hereunder.

1.12. Loan Account and Accounting. Agent shall maintain a loan account (the
“Loan Account”) on its books to record: all Advances, all payments made by
Borrowers, and all other debits and credits as provided in this Agreement with
respect to the Loans or any other Obligations. All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time. The balance in the Loan Account, as recorded on
Agent’s most recent printout or other written statement, shall, absent error, be

 

16



--------------------------------------------------------------------------------

presumptive evidence of the amounts due and owing to Agent and Lenders by each
Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations.
Agent shall render to Borrower Representative a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account as to the Borrowers for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within thirty (30) days
after the date thereof, each and every such accounting shall be presumptive
evidence of all matters reflected therein. Only those items expressly objected
to in such notice shall be deemed to be disputed by Borrowers. Any failure by
the Borrower’s Representative to make an objection shall not prejudice its right
to make a subsequent objection relating to a previous error. Notwithstanding any
provision herein contained to the contrary, any Lender may elect (which election
may be revoked) to dispense with the issuance of Notes to that Lender and may
rely on the Loan Account as evidence of the amount of Obligations from time to
time owing to it.

 

  1.13. Indemnity.

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER. NOTHING HEREIN IS INTENDED TO PROVIDE INDEMNIFICATION
TO AGENT OR ANY LENDER FOR ANY BREACH OF ITS OBLIGATIONS, DUTIES OR
RESPONSIBILITIES UNDER THE LOAN DOCUMENTS CONSTITUTING BAD FAITH OR GROSS
NEGLIGENCE.

 

17



--------------------------------------------------------------------------------

(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) any Borrower shall refuse to accept any borrowing of, or shall
request a termination of, any borrowing of, conversion into or continuation of,
LIBOR Loans after Borrower Representative has given notice requesting the same
in accordance herewith; or (iv) any Borrower shall fail to make any prepayment
of a LIBOR Loan after Borrower Representative has given a notice thereof in
accordance herewith, then Borrowers shall jointly and severally indemnify and
hold harmless each Lender from and against all losses, costs and expenses
resulting from or arising from any of the foregoing. Such indemnification shall
include any loss (including loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided that each Lender may fund each of its LIBOR Loans in any manner it sees
fit, and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this subsection. This covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder. As promptly as practicable under the circumstances, each
Lender shall provide Borrower Representative with its written calculation of all
amounts payable pursuant to this Section 1.13(b), and such calculation shall be
binding on the parties hereto unless Borrower Representative shall object in
writing within ten (10) Business Days of receipt thereof, specifying the basis
for such objection in detail.

1.14. Access. Each Credit Party that is a party hereto shall, during its normal
business hours, from time to time upon two (2) Business Days’ prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its officers, employees, consultants, financial advisors, agents and
other designees reasonable access to its properties, facilities, advisors,
officers and employees of each Credit Party and to the Collateral, (b) permit
Agent, and any of its officers, employees and agents, to inspect, audit and make
extracts from any Credit Party’s books and records, and (c) permit Agent, and
its officers, employees, consultants, financial advisors, agents and other
designees, to inspect, review, evaluate and make test verifications and counts
of the Accounts, Inventory, Real Estate and other Collateral of any Credit
Party. If an Event of Default has occurred and is continuing, each such Credit
Party shall provide such reasonable access to Agent and to each Lender and their
respective officers, employees, consultants, financial advisors, agents and
other designees at all times and without advance notice. Furthermore, so long as
any Event of Default has occurred and is continuing, Borrowers shall provide
Agent and each Lender with access to their suppliers and customers. Each Credit
Party shall make available to Agent and its counsel reasonably promptly
originals or copies of all books and records that Agent may reasonably request,
including, without limitation, the work product of any financial advisors,
investment bankers or other consultants retained by any Credit Party (redacted
to exclude any privileged portion). Each Credit Party shall deliver

 

18



--------------------------------------------------------------------------------

any document or instrument necessary for Agent, as it may from time to time
reasonably request, to obtain records from any service bureau or other Person
that maintains records for such Credit Party, and shall maintain duplicate
records or supporting documentation on media, including computer tapes and discs
owned by such Credit Party. Agent will give Lenders at least five (5) days’
prior written notice of regularly scheduled audits. Representatives of other
Lenders may accompany Agent’s representatives on regularly scheduled audits at
no charge to Borrowers.

 

  1.15. Taxes.

(a) Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Notes shall be made, in accordance with
this Section 1.15, free and clear of and without deduction for any and all
present or future Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any sum payable
pursuant to Section 12) or under the Notes, (i) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15) Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within thirty (30) days after the date of any payment of Taxes,
Borrower Representative shall furnish to Agent the original or a certified copy
of a receipt evidencing payment thereof.

(b) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefor, pay Agent and each
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No foreign Person
may become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.

 

  1.16. Capital Adequacy; Increased Costs; Illegality.

(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar

 

19



--------------------------------------------------------------------------------

requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower Representative and to Agent shall be
presumptive evidence of the matters set forth therein.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to Borrower Representative and
to Agent by such Lender, shall be presumptive evidence of the matters set forth
therein. Each Lender agrees that, as promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b).

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) the Borrowers shall forthwith prepay in full all outstanding
LIBOR Loans owing to such Lender, together with interest accrued thereon, unless
Borrower Representative on behalf of the Borrowers, within five (5) Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Index Rate Loans.

(d) Within sixty (60) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional

 

20



--------------------------------------------------------------------------------

amounts or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b),
or notice that it cannot continue to fund or maintain any LIBOR Loans as
provided in Section 1.16(c), Borrower Representative may, at its option, notify
Agent and such Affected Lender of its intention to replace the Affected Lender.
So long as no Default or Event of Default has occurred and is continuing,
Borrower Representative, with the consent of Agent, may obtain, at Borrowers’
expense, a replacement Lender (“Replacement Lender”) for the Affected Lender,
which Replacement Lender must be reasonably satisfactory to Agent. If Borrowers
obtain a Replacement Lender within ninety (90) days following notice of their
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and such assignment
shall not require the payment of an assignment fee to Agent; provided, that
Borrowers shall have reimbursed such Affected Lender for the additional amounts
or increased costs that it is entitled to receive under this Agreement through
the date of such sale and assignment. Notwithstanding the foregoing, Borrowers
shall not have the right to obtain a Replacement Lender for an Affected Lender
who would be entitled to additional amounts or increased costs if such Affected
Lender rescinds its demand for increased costs or additional amounts within 15
days following its receipt of Borrowers’ notice of intention to replace such
Affected Lender. Furthermore, if Borrowers give a notice of intention to replace
and do not so replace such Affected Lender within ninety (90) days thereafter,
Borrowers’ rights under this Section 1.16(d) shall terminate with respect to
such Affected Lender and Borrowers shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to Sections
1.15(a), 1.16(a) and 1.16(b).

1.17. Single Loan. All Loans to the Borrowers and all of the other Obligations
of the Borrowers arising under this Agreement and the other Loan Documents shall
constitute one general obligation of the Borrowers secured, until the
Termination Date, by all of the Collateral.

1.18. Grant of Non-Exclusive License. For the purpose of enabling Agent to
exercise Agent’s rights and remedies under Section 8.2 (including, without
limitation, in order to take possession of, hold, preserve, process, assemble,
prepare for sale, market for sale, sell or otherwise dispose of the Collateral)
at such time as Agent shall be lawfully entitled to exercise Agent’s rights and
remedies under Section 8.2, each Credit Party hereby (i) grants to Agent, for
the benefit of Agent and the other Lenders, a royalty free, non-exclusive,
irrevocable license, such license being with respect to Agent’s exercise of the
Agent’s rights and remedies under Section 8.2 including, without limitation, in
connection with any sale or other disposition of Inventory, to use, apply, and
affix any Trademark in which any Borrower now or hereafter has rights, to use,
license or sublicense any other Intellectual Property and computer software now
owned, held or hereafter acquired by such Credit Party, including in such
license access to all media in and to the extent to which any of the licensed
items may be recorded or stored and to all computer software programs to the
extent used for the compilation or print out thereof, provided, that Agent’s use
of the property described in subclauses (a) and (b) above will comply with all
applicable law and Agent shall use reasonable care with respect to such
property, including the license set forth in clause (i) above, and to use any
and all furniture, fixtures and equipment contained in any premises owned or
occupied by any Credit Party in connection with the exercise of Agent’s rights
and remedies under Section 8.2, and (ii) without limiting the provisions of
Section 8.2, agrees to provide Agent and/or its agents with access to, and the
right to use, any such premises owned or occupied by any Credit Party.

 

21



--------------------------------------------------------------------------------

  1.19. Super Priority Nature of Obligations and Lenders’ Liens.

(a) The priority of Lenders’ Liens on the Collateral owned by the Borrowers
shall be set forth in the Interim Order and the Final Order.

(b) All Obligations shall constitute administrative expenses of Borrowers in the
Chapter 11 Cases, with administrative priority and senior secured status under
Sections 364(c) and 364(d) of the Bankruptcy Code. Subject to the Carve-Out
Amount, such administrative claim shall have priority over all other costs and
expenses of the kinds specified in, or ordered pursuant to, Sections 105, 326,
328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other
provision of the Bankruptcy Code or otherwise, and shall at all times be senior
to the rights of Borrowers, Borrowers’ estates, and any successor trustee or
estate representative in the Chapter 11 Cases or any subsequent proceeding or
case under the Bankruptcy Code. The Liens granted to Lenders on the Collateral
owned by the Borrowers, and the priorities accorded to the Obligations shall
have the priority and senior secured status afforded by Sections 364(c) and
364(d)(l) of the Bankruptcy Code (all as more fully set forth in the Interim
Order and Final Order) senior to all claims and interests other than the
Carve-Out Expenses up to the Carve-Out Amount.

(c) Agent’s Liens on the Collateral owned by the Borrowers and Agent’s and
Lenders’ respective administrative claims under Sections 364(c)(l) and 364(d) of
the Bankruptcy Code afforded the Obligations shall also have priority over any
claims arising under Section 506(c) of the Bankruptcy Code subject and
subordinate only to the following (hereafter referred to as the “Carve-Out
Expenses”): (a) allowed administrative expenses pursuant to 28 U.S.C. §
1930(a)(6) and (b) allowed fees and expenses incurred by the Borrowers and the
Committee pursuant to Sections 327 and 1103 of the Bankruptcy Code. The
Carve-Out Expenses shall be unlimited if, at the time of reference, the
Commitment Termination Date has not occurred. If at the time of reference, the
Commitment Termination Date has occurred, then the Carve-Out Expenses shall be
limited to a maximum aggregate amount unpaid not to exceed $500,000 prior to the
entry of the Final Order and $1,000,000 on and after the entry of the Final
Order (such dollar amount being referred to herein as the “Carve-Out Amount”)
(determined without regard to fees and expenses which may be awarded and paid on
an interim basis or any Pre-Petition retainer paid to any Borrower’s or
Committee’s counsel in connection with the Chapter 11 Cases), provided, that the
Carve-Out Expenses shall not include any other claims that are or may be senior
to or pari passu with any of the Carve-Out Expenses or any professional fees and
expenses of a Chapter 7 trustee and, provided, further, that Carve-Out Expenses
shall not include any fees or disbursements (A) arising after the conversion of
the Chapter 11 Case to a case under Chapter 7 of the Bankruptcy Code or (B) of
the type described in the second sentence of Section 1.4 hereof or otherwise
related to the investigation of, preparation for, or commencement or prosecution
of, any claims or proceedings against (i) the Agent or the Lenders or their
claims or security interests in or Liens on, the Collateral whether under this
Agreement or

 

22



--------------------------------------------------------------------------------

any other Loan Document. and (ii) any agent or lender under the Pre-Petition
Loan Agreement or their claims or security interests in connection with the
Pre-Petition Loan Agreement or any of the loan documents or instruments entered
into in connection therewith. Except as set forth herein or in the Final Order,
no other claim having a priority superior or pari passu to that granted to Agent
and Lenders by the Final Order shall be granted or approved while any
Obligations under this Agreement remain outstanding. Except for the Carve-Out
Expenses up to the Carve-Out Amount, no costs or expenses of administration
shall be imposed against Agent, Lenders or any of the Collateral or any of the
Agent and Lenders under the Pre-Petition Loan Agreement or the Collateral (as
defined in the Pre-Petition Loan Agreement) under Sections 105, 506(c) or 552 of
the Bankruptcy Code, or otherwise, and each of the Borrowers hereby waives for
itself and on behalf of its estate in bankruptcy, any and all rights under
sections 105, 506(c) or 552, or otherwise, to assert or impose or seek to assert
or impose, any such costs or expenses of administration against Agent or the
Lenders or the Agent or the Lenders under the Pre-Petition Loan Agreement. No
portion of the Carve Out may be used to litigate, object, contest or challenge
in any manner, or in connection with raising any defenses to, the debt or
collateral position of the Agent and the Lenders under this Agreement or the
Pre-Petition Loan Agreement, whether by challenging the validity, extent,
amount, perfection, priority or enforceability of the Indebtedness under this
Agreement or the Pre-Petition Loan Agreement or the validity, perfection or
priority of any mortgage, security interest or Lien with respect thereto or any
other rights or interests or replacement liens with respect thereto or any other
rights or interests of the Agent and the Lenders, or by seeking to subordinate
or recharacterize this Agreement or the Pre-Petition Loan Agreement or disallow
any claim, mortgage, security interest, Lien, or replacement lien or by
asserting any claims or causes of action, including, without limitation, any
actions under Chapter 5 of the Bankruptcy Code, against the Agent, the Lenders,
or any of their respective officers, directors, agents, employees or attorneys.
In addition, the Carve-Out shall not be used in connection with (i) preventing,
hindering or delaying the Lenders’ or the Agent’s enforcement or realization
upon the Collateral once an Event of Default has occurred, (ii) using or seeking
to use cash collateral or selling or otherwise disposing of the Collateral
without the consent of the Agent, (iii) using or seeking to use any insurance
proceeds without the consent of the Agent; or (iv) incurring Indebtedness
without the consent of the Agent.

1.20. Payment of Obligations. Upon the maturity (whether by acceleration or
otherwise) of any of the Obligations under this Agreement or any of the other
Loan Documents, Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

1.21. No Discharge; Survival of Claims. Borrowers agree that (a) the Obligations
hereunder shall not be discharged by the entry of an order confirming a plan of
reorganization in any Chapter 11 Case (and Borrowers pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waive any such discharge) and
(ii) the superpriority administrative claim granted to Agent and Lenders
pursuant to the Interim Order and Final Order and described in Section 1.19 and
the Liens granted to Agent pursuant to the Interim Order and Final Order and
described in Section 1.19 shall not be affected in any manner by the entry of an
order confirming a plan of reorganization in any Chapter 11 Case.

 

23



--------------------------------------------------------------------------------

1.22. Release. Each Borrower hereby acknowledges effective upon entry of the
Interim Order, that Borrowers or any of their Subsidiaries have no defense,
counterclaim, offset, recoupment, cross-complaint, claim or demand of any kind
or nature whatsoever that can be asserted to reduce or eliminate all of any part
of the Borrowers’ or their Subsidiaries’ liability to repay Agent or any Lender
as provided in this Agreement or to seek affirmative relief or damages of any
kind or nature from Agent or any Lender. Borrowers, each in their own right and
with respect to the Borrowers, on behalf of their bankruptcy estates, and on
behalf of all their successors, assigns, Subsidiaries and any Affiliates and any
Person acting for and on behalf of, or claiming through them, (collectively, the
“Releasing Parties”), hereby fully, finally and forever release and discharge
Agent and Lenders and all of Agent’s and Lenders’ past and present officers,
directors, servants, agents, attorneys, assigns, heirs, parents, subsidiaries,
and each Person acting for or on behalf of any of them (collectively, the
“Released Parties”) of and from any and all past, present and future actions,
causes of action, demands, suits, claims, liabilities, Liens, lawsuits, adverse
consequences, amounts paid in settlement, costs, damages, debts, deficiencies,
diminution in value, disbursements, expenses, losses and other obligations of
any kind or nature whatsoever, whether in law, equity or otherwise (including,
without limitation, those arising under Sections 541 through 550 of the
Bankruptcy Code and interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses, and incidental,
consequential and punitive damages payable to third parties), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Released
Parties, whether held in a personal or representative capacity, and which are
based on any act, fact, event or omission or other matter, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Agreement, the Interim Order, the Final Order and the transactions contemplated
hereby, and all other agreements, certificates, instruments and other documents
and statements (whether written or oral) related to any of the foregoing.

1.23. Waiver of any Priming Rights. Upon the Closing Date, and on behalf of
themselves and their estates, and for so long as any Obligations shall be
outstanding, Borrowers hereby irrevocably waive any right, pursuant to Sections
364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien of equal
or greater priority than the Liens securing the Obligations, or to approve a
claim of equal or greater priority than the Obligations.

 

  2. CONDITIONS PRECEDENT

2.1. Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to
Agent, or waived in writing by Agent and Requisite Lenders:

(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.

 

24



--------------------------------------------------------------------------------

(b) Repayment of Pre-Petition Loan Agreement. The obligations under the
Pre-Petition Loan Agreement shall be repaid in full in cash from the proceeds of
the initial Revolving Credit Advance.

(c) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, in connection with the filing
of the Chapter 11 Cases and to the execution, delivery and performance of this
Agreement and the other Loan Documents and the consummation of the Related
Transactions or (ii) an officer’s certificate in form and substance reasonably
satisfactory to Agent affirming that no such consents or approvals are required.

(d) [Intentionally Omitted].

(e) Payment of Fees. Borrowers shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the Fee Letter), and shall have reimbursed Agent for all
fees, costs and expenses of closing presented as of the Closing Date.

(f) Capital Structure: Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness of each Credit Party
shall be acceptable to Agent in its sole discretion.

(g) Due Diligence. Agent shall have completed its business and legal due
diligence, including a roll forward of its previous Collateral audit, with
results reasonably satisfactory to Agent.

(h) Consummation of Related Transactions. Agent shall have received final and
complete executed copies of each of the other Related Transactions Documents,
each of which shall be in full force and effect in form and substance reasonably
satisfactory to Agent. The Related Transactions shall have been consummated in
accordance with the terms of the Related Transactions Documents

(i) No Material Adverse Effect. There shall not have occurred and be continuing
a Material Adverse Chance since the Petition Date.

(j) Bankruptcy Matters.

(i) Entry by the Bankruptcy Court of the Interim Order, by no later than 3 days
after the Petition Date in form and substance satisfactory to Lenders, among
other things, (x) approving the transactions contemplated hereby, (y) granting a
first priority perfected security interest in the Collateral subject only to the
Carve-Out Expenses up to the Carve-Out Amount, and (z) modifying the automatic
stay to permit the creation and perfection of Lenders’ Liens and automatically
vacating the automatic stay to permit enforcement of Lenders’ default-related
rights and remedies under this agreement, the other Loan Documents and
applicable law.

 

25



--------------------------------------------------------------------------------

(ii) Agent shall be satisfied with the corporate structure, capital structure,
debt instruments, material contracts, and governing documents of Borrowers and
their Subsidiaries, and the tax effects resulting from the commencement of the
Chapter 11 Cases and the credit facility evidenced by this Agreement.

(iii) Borrowers shall have established the Cash Management System described in
Annex C and Borrowers shall have obtained appropriate court orders approving
such system, all as acceptable to Agent.

(iv) The “first day” orders described on Disclosure Schedule 2.1 (including,
without limitation, the sales and procedures and orders with respect to the
Storehouse Chain Sale) in form and substance satisfactory to Agent shall have
been entered in the Chapter 11 Cases.

2.2. Further Conditions to Each Loan. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if, as of the
date thereof:

(a) (i) any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect as of such date as determined
by Agent or Requisite Lenders, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement and (ii) Agent
or Requisite Lenders have determined not to make such Advance, convert or
continue any Loan as LIBOR Loan or incur such Letter of Credit Obligation as a
result of the fact that such warranty or representation is untrue or incorrect;

(b) (i) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and (ii) Agent or Requisite Lenders shall have determined
not to make any Advance, convert or continue any Loan as a LIBOR Loan or incur
any Letter of Credit Obligation as a result of that Default or Event of Default;

(c) any event or circumstance having a Material Adverse Effect has occurred
since the date hereof as determined by the Requisite Lenders and Agent and the
Requisite Lenders have determined not to make such Advance, convert or continue
any Revolving Loan as a LIBOR Loan or incur such Letter of Credit Obligation as
a result of the fact that such event or circumstance has occurred;

(d) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the aggregate Revolving
Loan would exceed the lesser of the Borrowing Base and the Maximum Amount, in
each case, less the then outstanding principal amount of the Swing Line Loan;

 

26



--------------------------------------------------------------------------------

(e) the Advance requested would cause the aggregate outstanding amount of the
Loans and/or Letter of Credit Obligations to exceed the amount then authorized
by the Interim Order or the Final Order, as the case may be, or any order
modifying, reversing, staying or vacating such order shall have been entered, or
any appeal of such order shall have been timely filed; or

(f) (i) the Bankruptcy Court shall not have entered the Final Order on or before
the date that is 30 days after the Petition Date (or such later date as may be
agreed upon in writing by the Lenders and approved by the Bankruptcy Court),
(ii) the Bankruptcy Court shall not have entered the Final Order following the
expiration of the Interim Order, (iii) the Interim Order or the Final Order, as
the case may be, shall have been vacated, stayed, reversed, modified or amended
without Lenders’ consent or shall otherwise not be in full force and effect,
(iv) a motion for reconsideration of any such order shall have been timely filed
or (v) an appeal of any such order shall have been timely filed and such order
in any respect is the subject of a stay pending appeal.

In addition, in connection with, and prior to the funding of any Revolving
Credit Advance, (a) Borrowers shall have delivered to Agent, a duly executed
(i) Borrowing Base Certificate from Borrower Representative, dated as of such
date, and, if required pursuant to Section 5.14, a Budget reconciliation report
for such date, in each case, not later than 2:00 p.m. (New York time) on such
date and (ii) Notice of Revolving Credit Advance, dated as of the date required
pursuant to Section 1.1(a)(i), with respect to the Revolving Credit Advance to
be requested by Borrower Representative on such date, and (b) Borrowers shall be
in compliance with the covenant set forth in Section 5.14. The request and
acceptance by any Borrower of the proceeds of any Advance, the incurrence of any
Letter of Credit Obligations or the conversion or continuation of any Loan into,
or as, a LIBOR Loan shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by Borrowers that the conditions described in this
Section 2.2 have been satisfied and (ii) a reaffirmation by Borrowers of the
cross-guaranty provisions set forth in Section 12 and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

 

  3. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.

3.1. Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1); (b) is duly qualified to conduct business and is in good standing in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which could
reasonably be expected to have a Material Adverse Effect; (c) subject to the
entry of the Interim Order (or the Final Order, when applicable) by the
Bankruptcy Court, has the requisite power and authority and the legal right to

 

27



--------------------------------------------------------------------------------

own, pledge, mortgage or otherwise encumber and operate its properties, to lease
the property it operates under leases and to conduct its business as now
conducted or proposed to be conducted; (d) subject to specific representations
regarding Environmental Laws, has all licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all notices
to, all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct; (e) is in compliance with its charter and
bylaws or partnership or operating agreement, as applicable; and (f) subject to
specific representations set forth herein regarding ERISA, Environmental Laws,
tax and other laws, is in compliance with all applicable provisions of law,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

3.2. Executive Offices, Collateral Locations, FEIN. As of the Closing Date, each
Credit Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization.
organization type, organization number, if any, issued by its state of
incorporation or organization, and the current location of each Credit Party’s
chief executive office and the warehouses and premises at which any Collateral
is located are set forth in Disclosure Schedule (3.2), none of such locations
has changed within the four (4) months preceding the Closing Date and each
Credit Party has only one state of incorporation or organization. In addition,
Disclosure Schedule (3.2) lists the federal employer identification number of
each Credit Party.

3.3. Corporate Power, Authorization, Enforceable Obligations. Upon the entry by
the Bankruptcy Court of the Interim Order (or the Final Order, when applicable),
the execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person’s power; (b) have been duly authorized by
all necessary corporate, limited liability company or limited partnership
action; (c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority;
(e) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent, on
behalf of itself and Lenders, pursuant to the Loan Documents; and (g) do not
require the consent or approval of any Governmental Authority or any other
Person, except those referred to in Section 2.1(c), all of which will have been
duly obtained, made or complied with prior to the Closing Date. Each of the Loan
Documents shall be duly executed and delivered by each Credit Party that is a
party thereto and, subject to the entry of the Interim Order (or the Final
Order, when applicable), each such Loan Document shall constitute a legal, valid
and binding obligation of such Credit Party enforceable against it in accordance
with its terms.

3.4. Financial Statements. All Financial Statements concerning Rowe Companies
and its Subsidiaries that are referred to below have been prepared in accordance
with GAAP consistently applied throughout the periods covered (except as
disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons

 

28



--------------------------------------------------------------------------------

covered thereby as at the dates thereof and the results of their operations and
cash flows for the periods then ended.

(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule (3.4(a)) have been delivered on the date hereof:

(i) The audited consolidated balance sheets at November 27, 2005 and the related
statements of income and cash flows of Rowe Companies and its Subsidiaries for
the Fiscal Year then ended, certified by BDO Seidman, LLP.

(ii) The unaudited consolidated and consolidating balance sheet(s) at May 28,
2006 and the related statement(s) of income and cash flows of Rowe Companies and
its Subsidiaries for the two (2) Fiscal Quarters then ended.

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

3.5. Material Adverse Effect. Between May 28, 2006 and the Closing Date: (a) no
Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by any Credit Party or has become
binding upon any Credit Party’s assets and no law or regulation applicable to
any Credit Party has been adopted that has had or could reasonably be expected
to have a Material Adverse Effect, and (c) no Credit Party is in default (other
than the commencement of the Chapter 11 Cases) and to the best of Borrowers’
knowledge no third party is in default under any material contract, lease or
other agreement or instrument, that alone or in the aggregate could reasonably
be expected to have a Material Adverse Effect. Since May 28, 2006 no event has
occurred, that alone or together with other events, could reasonably be expected
to have a Material Adverse Effect.

3.6. Ownership of Property; Liens. As of the Closing Date, the real estate
(“Real Estate”) listed in Disclosure Schedule (3.6) constitutes all of the real
property owned, leased, subleased, or used by any Credit Party. Each Credit
Party owns good and marketable fee simple title to all of its owned Real Estate,
and valid and marketable leasehold interests in all of its leased Real Estate,
all as described on Disclosure Schedule (3.6), and copies of all such leases or
a summary of terms thereof reasonably satisfactory to Agent have been delivered
to Agent. Disclosure Schedule (3.6) further describes any Real Estate with
respect to which any Credit Party is a lessor, sublessor or assignor as of the
Closing Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its personal property and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances. Each Credit Party has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions

 

29



--------------------------------------------------------------------------------

necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and assets.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate. As of
the Closing Date, no portion of any Credit Party’s Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. As of the Closing Date, all material permits required to
have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect.

3.7. Labor Matters. Except as set forth on Disclosure Schedule 3.7, as of the
Closing Date (a) no strikes or other material labor disputes against any Credit
Party are pending or, to any Credit Party’s knowledge, threatened; (b) hours
worked by and payment made to employees of each Credit Party comply with the
Fair Labor Standards Act and each other federal, state, local or foreign law
applicable to such matters; (c) all payments due from any Credit Party for
employee health and welfare insurance have been paid or accrued as a liability
on the books of such Credit Party; (d) no Credit Party is a party to or bound by
any collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Disclosure Schedule
(3.7) have been delivered to Agent); (e) there is no organizing activity
involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) there are no material complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.

3.8. Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (3.8), as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party (other than Rowe
Companies) is owned by a Credit Party and in the amounts set forth in Disclosure
Schedule (3.8). Except for outstanding options to purchase Stock of Rowe
Companies previously awarded to employees and directors, as of the Closing Date,
there are no outstanding rights to purchase, options, warrants or similar rights
or agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness of each Credit Party as of the Closing Date (except for
the Obligations) is described in Section 6.3 (including Disclosure Schedule
(6.3)).

3.9. Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any

 

30



--------------------------------------------------------------------------------

other federal or state statute that restricts or limits its ability to incur
Indebtedness or to perform its obligations hereunder. The making of the Loans by
Lenders to Borrowers, the incurrence of the Letter of Credit Obligations on
behalf of Borrowers, the application of the proceeds thereof and repayment
thereof and the consummation of the Related Transactions will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission applicable to any Credit Party.

3.10. Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

3.11. Taxes. All federal, state and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Credit Party have been filed with the appropriate
Governmental Authority, and all Charges have been paid prior to the date on
which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof excluding Charges or other amounts being contested in
accordance with Section 5.2(b) and unless the failure to so file or pay would
not reasonably be expected to result in fines, penalties or interest in excess
of $100,000 in the aggregate. Proper and accurate amounts have been withheld by
each Credit Party from its respective employees for all periods in full and
complete compliance with all applicable federal, state, local and foreign laws
and such withholdings have been timely paid to the respective Governmental
Authorities. Disclosure Schedule (3.11) sets forth as of the Closing Date those
taxable years for which any Credit Party’s tax returns are currently being
audited by the IRS or any other applicable Governmental Authority, and any
assessments or threatened assessments in connection with such audit, or
otherwise currently outstanding. Except as described in Disclosure Schedule
(3.11), as of the Closing Date, no Credit Party has executed or filed with the
IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Charges. Except as described in Disclosure Schedule (3.11),
none of the Credit Parties and their respective predecessors are liable for any
Charges: (a) under any agreement (including any tax sharing agreements) or
(b) to each Credit Party’s knowledge, as a transferee. As of the Closing Date,
no Credit Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would reasonably be expected to have a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

3.12. ERISA.

(a) Disclosure Schedule (3.12) lists, as of the Closing Date, (i) all ERISA
Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, and all Retiree Welfare Plans.
Copies of all such listed Plans, together with a copy of the latest form IRS/DOL
5500-series, as applicable, for each such Plan, have been delivered to Agent.
Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status. Each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the IRC and
its terms, including the timely filing of all reports required under the IRC or
ERISA. Neither any Credit Party nor ERISA Affiliate has failed to make any
material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Plan. No
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the IRC, has occurred with respect to any Plan, that would subject any Credit
Party to a material tax on prohibited transactions imposed by Section 502(i) of
ERISA or Section 4975 of the IRC.

(b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan has
any material Unfunded Pension Liability; (ii) no ERISA Event has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; and (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined
at such time).

3.13. No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Disclosure Schedule (3.13), as of the Closing
Date there is no Litigation pending or, to any Credit Party’s knowledge,
threatened, that seeks damages in excess of $250,000 or injunctive relief
against, or alleges criminal misconduct of, any Credit Party.

 

32



--------------------------------------------------------------------------------

3.14. Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or the Related Transactions, and no Credit Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

3.15. Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it or presently proposed to be conducted by it, and
each Patent, Trademark, registered Copyright and License is listed, together
with application or registration numbers, as applicable, in Disclosure Schedule
(3.15). Each Credit Party conducts its business and affairs without infringement
of or interference with any Intellectual Property of any other Person in any
material respect. Except as set forth in Disclosure Schedule (3.15), no Credit
Party is aware of any material infringement claim by any other Person with
respect to any Intellectual Property.

3.16. Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time prepared by any Credit Party and delivered
hereunder or any written statement prepared by any Credit Party and furnished by
or on behalf of any Credit Party to Agent or any Lender pursuant to the terms of
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. The Liens granted to Agent, on behalf of itself and
Lenders, pursuant to the Collateral Documents will at all times be fully
perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances.

3.17. Environmental Matters.

(a) Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities of the Credit Parties that could reasonably be expected to exceed
$100,000; (ii) no Credit Party has caused or suffered to occur any material
Release of Hazardous Materials on, at, in, under, above, to, from or about any
of its owned Real Estate or, to its knowledge, any leased Real Estate; (iii) the
Credit Parties are and have been in compliance with all Environmental Laws,
except for such noncompliance that would not result in Environmental Liabilities
which could reasonably be expected to exceed $100,000; (iv) the Credit Parties
have obtained, and are in compliance with, all Environmental Permits required to
be obtained be them by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits would not
result in Environmental Liabilities that could reasonably be expected to exceed
$100,000, and all such Environmental Permits are valid, uncontested and in good
standing; (v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $100,000; (vi) there is no Litigation
arising under or related to any Environmental Laws, Environmental Permits or
Hazardous Material that seeks damages, penalties, fines, costs or expenses in
excess of

 

33



--------------------------------------------------------------------------------

$100,000 or injunctive relief against, or that alleges criminal misconduct by,
any Credit Party; (vii) no notice has been received by any Credit Party
identifying it as a “potentially responsible party” or requesting information
under CERCLA or analogous state statutes, and to the knowledge of the Credit
Parties, there are no facts, circumstances or conditions that may result in any
Credit Party being identified as a “potentially responsible party” under CERCLA
or analogous state statutes; and (viii) the Credit Parties have provided to
Agent copies of all existing environmental reports, reviews and audits and all
written information pertaining to actual or potential Environmental Liabilities,
in each case relating to any Credit Party.

(b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not now,
and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.

3.18. Insurance. Disclosure Schedule (3.18) lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.

3.19. Deposit and Disbursement Accounts. Disclosure Schedule (3.19) lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Closing Date, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.
Borrowers acknowledge and agree that Annex C hereto is substantially the same as
the Borrowers’ Pre-Petition cash management system and that such system,
including all accounts established thereto, shall continue to govern the rights
of the respective parties thereto, and shall be applicable under this Agreement.

3.20. Government Contracts. Except as set forth in Disclosure Schedule (3.20),
as of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party’s Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.

3.21. Customer and Trade Relations. Except as set forth in Disclosure Schedule
(3.21), as of the Closing Date, there exists no actual or, to the knowledge of
any Credit Party, threatened termination or cancellation of, or any material
adverse modification or change in: the business relationship of any Credit Party
with any customer or group of customers whose purchases during the preceding 12
months caused them to be ranked among the ten largest customers of such Credit
Party; or the business relationship of any Credit Party with any supplier
essential to its operations.

3.22. Bonding; Licenses. Except as set forth on Disclosure Schedule 3.22, as of
the Closing Date, no Credit Party is a party to or bound by any surety bond
agreement or binding requirement with respect to products or services sold by it
or any trademark or patent license agreement with respect to products sold by
it.

 

34



--------------------------------------------------------------------------------

  3.23. Reorganization Matters.

(a) The Chapter 11 Cases were commenced on the Petition Date in accordance with
applicable law and proper notice thereof and the proper notice for (x) the
motion seeking approval of the Loan Documents and the Interim Order and Final
Order, (y) the hearing for the approval of the interim order, and (z) the
hearing for the approval of the Final Order. Borrowers shall give, on a timely
basis as specified in the Interim Order or the Final Order, as applicable, all
notices required to be given to all parties specified in the Interim Order or
Final Order, as applicable.

(b) After the entry of the Interim Order, and pursuant to and to the extent
permitted in the Interim Order and the Final Order, the Obligations will
constitute allowed administrative expense claims in the Chapter 11 Cases having
priority over all administrative expense claims and unsecured claims against the
Borrowers now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expense claims of the kind specified in
Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114
or any other provision of the Bankruptcy Code or otherwise, as provided under
Section 364(c)(l) of the Bankruptcy Code, subject, as to priority only to the
Carve-Out Expenses up to the Carve-Out Amount.

(c) After the entry of the Interim Order and pursuant to and to the extent
provided in the Interim Order and the Final Order, the Obligations will be
secured by a valid and perfected first priority Lien on all of the Collateral.

(d) The Interim Order (with respect to the period prior to entry of the Final
Order) or the Final Order (with respect to the period on and after entry of the
Final Order), as the case may be, is in full force and effect has not been
reversed, stayed, modified or amended.

(e) Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Interim Order or Final Order, as the
case may be, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations, Agent and Lenders shall be entitled to immediate payment of
such Obligations and to enforce the remedies provided for hereunder or under
applicable law, without further application to or order by the Bankruptcy Court.

 

  4. FINANCIAL STATEMENTS AND INFORMATION

 

  4.1. Reports and Notices.

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices and other
information at the times, to the Persons and in the manner set forth in Annex E.

 

35



--------------------------------------------------------------------------------

(b) Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required, the various Collateral Reports (including
Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the times, to the
Persons and in the manner set forth in Annex F.

4.2. Communication with Accountants and Other Financial Advisors. Each Credit
Party executing this Agreement authorizes (a) Agent and (b) so long as an Event
of Default has occurred and is continuing, each Lender, to communicate directly
with its independent certified public accountants, financial advisors,
investment bankers, auditors, appraisers and consultants, and authorizes and
shall instruct those accountants, financial advisors, investment bankers,
auditors, appraisers and consultants to communicate to Agent and each Lender
information relating to any Credit Party with respect to the business, results
of operations and financial condition of any Credit Party.

 

  5. AFFIRMATIVE COVENANTS

Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:

5.1. Maintenance of Existence and Conduct of Business. Except as occasioned by
the Chapter 11 Cases, each Credit Party shall: do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and its material rights and franchises; continue to conduct its business (other
than in respect of the d-Scan consigned goods and other than as may be
consistent with the Storehouse Chain Sale) substantially as now conducted or as
otherwise permitted hereunder; at all times maintain, preserve and protect all
of its assets and properties used or useful in the conduct of its business, and
keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
transact business only in such corporate and trade names as are set forth in
Disclosure Schedule (5.1). Nothing herein shall preclude a Credit Party from
merging into another Credit Party or a Borrower from acquiring all or
substantially all of the assets from another Credit Party, in each case, to the
extent permitted under Section 6.1.

5.2. Payment of Charges.

(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen or bailees, in each case, before any
thereof shall become past due; provided that, no Borrower shall be required to
pay any Charges, Taxes or Claims the nonpayment of which is permitted by the
Bankruptcy Code.

 

36



--------------------------------------------------------------------------------

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest; and (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met.

5.3. Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).

5.4. Insurance; Damage to or Destruction of Collateral.

(a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Disclosure Schedule (3.18) as in effect on
the date hereof or otherwise in form and amounts and with insurers reasonably
acceptable to Agent. Such policies of insurance (or the loss payable and
additional insured endorsements delivered to Agent) shall contain provisions
pursuant to which the insurer agrees to provide thirty (30) days prior written
notice to Agent in the event of any non-renewal, cancellation or amendment of
any such insurance policy. If any Credit Party at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required
above, or to pay all premiums relating thereto, Agent may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto that Agent deems advisable;
provided that, so long as the Credit Parties immediately certify that they have
obtained and continue to maintain such policies of insurance, the Agent shall
not obtain such policies unless the Credit Parties have failed to provide the
Agent with satisfactory evidence of such insurance within three (3) Business
Days after written request to the Credit Parties. Agent shall have no obligation
to obtain insurance for any Credit Party or pay any premiums therefor. By doing
so, Agent shall not be deemed to have waived any Default or Event of Default
arising from any Credit Party’s failure to maintain such insurance or pay any
premiums therefor. All sums so disbursed, including reasonable attorneys’ fees,
court costs and other charges related thereto, shall be payable on demand by
Borrowers to Agent and shall be additional Obligations hereunder secured by the
Collateral.

(b) Agent reserves the right at any time upon any change in any Credit Party’s
risk profile (including any change in the product mix maintained by any Credit
Party or any laws affecting the potential liability of such Credit Party) to
require additional forms

 

37



--------------------------------------------------------------------------------

and limits of insurance to, in Agent’s opinion, adequately protect both Agent’s
and Lenders’ interests in all or any portion of the Collateral and to ensure
that each Credit Party is protected by insurance in amounts and with coverage
customary for its industry. If reasonably requested by Agent, each Credit Party
shall deliver to Agent from time to time a report of a reputable insurance
broker, reasonably satisfactory to Agent, with respect to its insurance
policies.

(c) Each Credit Party shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, endorsements to (i) all “all risk” and business
interruption insurance naming Agent, on behalf of itself and Lenders, as loss
payee, and (ii) all general liability and other liability policies (excluding
policies covering directors and officers insurance and insurance covering
employee claims) naming Agent, on behalf of itself and Lenders, as additional
insured. Each Credit Party irrevocably makes, constitutes and appoints Agent
(and all officers, employees or agents designated by Agent), so long as any
Default or Event of Default has occurred and is continuing or the anticipated
insurance proceeds exceed $1,000,000, as such Credit Party’s true and lawful
agent and attorney-in-fact for the purpose of making, settling and adjusting
claims under such “all risk” policies of insurance, endorsing the name of such
Credit Party on any check or other item of payment for the proceeds of such “all
risk” policies of insurance and for making all determinations and decisions with
respect to such “all risk” policies of insurance. Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. Borrower Representative shall promptly notify Agent of any
loss, damage, or destruction to the Collateral in the amount of $250,000 or
more, whether or not covered by insurance. After deducting from such proceeds
(i) the expenses incurred by Agent in the collection or handling thereof, and
(ii) amounts required to be paid to creditors (other than Lenders) having
Permitted Encumbrances, Agent shall apply such proceeds to the reduction of the
Obligations in accordance with Section 1.3(c).

(d) The Credit Parties will pay all premiums when due on the Life Insurance
Policies and properly notify the Agent in writing of the death of any individual
covered by the Life Insurance Policies. In the event of the death of such
individual, regardless of whether an Event of Default shall have occurred and be
continuing, each Credit Party agrees that the Agent may, upon three Business
Days prior written notice to the Borrower Representative, apply the proceeds of
the Life Insurance Policies as a mandatory prepayment of the amounts payable
hereunder and the other Loan Documents in such order of priority as is
contemplated in Section 1.11(a)(iii).

5.5. Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to ERISA, labor laws, and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.6. Supplemental Disclosure. From time to time as may be reasonably requested
by Agent (which request will not be made more frequently than once each year
absent the occurrence and continuance of an Event of Default) or at Credit
Parties’ election, the Credit

 

38



--------------------------------------------------------------------------------

Parties shall supplement each Disclosure Schedule hereto, or any representation
herein or in any other Loan Document, with respect to any matter hereafter
arising that, if existing or occurring at the date of this Agreement, would have
been required to be set forth or described in such Disclosure Schedule or as an
exception to such representation or that is necessary to correct any information
in such Disclosure Schedule or representation which has been rendered inaccurate
thereby (and, in the case of any supplements to any Disclosure Schedule, such
Disclosure Schedule shall be appropriately marked to show the changes made
therein); provided that (a) no such supplement to any such Disclosure Schedule
or representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.

5.7. Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect and shall comply in all material
respects with the terms of its Licenses.

5.8. Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate in all material
respects; (c) notify Agent promptly after such Credit Party becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate that is reasonably likely to
result in Environmental Liabilities in excess of $100,000; and (d) promptly
forward to Agent a copy of any order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $100,000, in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter. If Agent at any time has a reasonable basis to believe that there may be
a violation of any Environmental Laws or Environmental Permits by any Credit
Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Credit Party shall, upon Agent’s written request
(i) cause the performance of such environmental audits including subsurface
sampling of soil and groundwater, and preparation of such environmental reports,
at Borrowers’ expense, as Agent may from time to time reasonably request, which
shall be conducted by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, and (ii) permit Agent or its representatives to have access to all Real
Estate for the purpose of conducting such environmental audits and testing as
Agent deems appropriate, including subsurface sampling of soil and groundwater.
Borrowers shall reimburse Agent for the costs of such audits and tests and the
same will constitute a part of the Obligations secured hereunder.

 

39



--------------------------------------------------------------------------------

5.9. Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. As reasonably requested by Agent and to the extent not otherwise
addressed to Agent’s reasonable satisfaction in the Final Order, each Credit
Party shall use commercially reasonable efforts to obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property, mortgagee of owned property or bailee with respect to
any warehouse, processor or converter facility or other location where
Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to Agent. With respect to such
locations or warehouse space leased or owned as of the Closing Date and
thereafter, if Agent has not received a landlord mortgagee agreement, bailee
letter or entry of the Final Order providing for collateral access as of the
Closing Date (or, if later, as of the date such location is acquired or leased),
any Borrower’s Eligible Inventory at that location shall, in Agent’s discretion,
be excluded from the Borrowing Base or be subject to such Reserves as may be
established by Agent in its reasonable credit judgment. After the Closing Date,
no real property or warehouse space shall be leased by any Credit Party, and no
Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date without the prior written consent of Agent
(which consent, in Agent’s discretion, may be conditioned upon the exclusion
from the Borrowing Base of Eligible Inventory at that location or the
establishment of Reserves acceptable to Agent) or, unless and until a reasonably
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location. Each Credit Party shall timely
and fully pay and perform its obligations under all leases and other agreements
with respect to each leased location or public warehouse where any Collateral is
or may be located prior to rejection under the Bankruptcy Code and subject to
arrangements made in connection with the Storehouse Chain Sale. To the extent
otherwise permitted hereunder, if any Credit Party proposes to acquire a fee
ownership interest in Real Estate after the Closing Date, it shall first provide
to Agent a mortgage or deed of trust granting Agent a first priority Lien on
such Real Estate, together with environmental audits, mortgage title insurance
commitment, real property survey, local counsel opinion(s), and, if required by
Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent.

5.10. Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon the reasonable request of Agent, duly execute and deliver, or
cause to be duly executed and delivered, to Agent such further instruments and
do and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement and each Loan Document.

5.11. [Intentionally Omitted].

5.12. Advisers. The Credit Parties shall seek approval from the Bankruptcy Court
to retain and shall, once such retention is approved, continue to retain
(i) PENTA Advisory

 

40



--------------------------------------------------------------------------------

Services, LLC, as business consultants and crisis managers or retain such other
advisors acceptable to the Agent and on terms and conditions satisfactory to
Agent until Borrowers have substantially consummated a plan of reorganization;
and (ii) FTI Consulting, Inc., to assist with the Storehouse Chain Sale.

5.13. Other Agreements.

(a) Storehouse shall have entered into a stalking horse bid for the sale or
liquidation of the entire chain of store locations of Storehouse (the
“Storehouse Chain Sale”) on or before September 22, 2006, which shall provide
minimum net proceeds in an amount equal to at least the result of (x) eighty
percent (80%) of the Storehouse Inventory at cost minus (y) up to $2,100,000 of
Committed Inventory (as defined in Section 6.24 hereof). At least eighty-five
(85%) of such proceeds shall be in cash and shall be received by the Borrowers
on or before October 6, 2006 (in the case of a going concern sale) and on or
before October 9, 2006 (in the case of a liquidation). The Storehouse Chain Sale
shall be conducted pursuant to bidding procedures and agency documents in form
and substance acceptable to the Agent, which procedures shall be approved by the
Bankruptcy Court pursuant to an order acceptable to the Agent not later than
September 22, 2006. The auction for the Storehouse Chain Sale shall be completed
on or before October 4, 2006 (at which auction the Storehouse chain may be sold
pursuant to a liquidation or a going concern sale). The Bankruptcy Court shall
have approved the Storehouse Chain Sale on terms and conditions satisfactory to
the Agent on or before October 4, 2006, which such approval shall require that
the Storehouse Chain Sale, shall, in the case of a liquidation, commence on or
before October 6, 2006 or, in the case of a going concern sale, be consummated
on or before October 6, 2006.

(b) On or before October 9, 2006, of the Petition Date, the Borrowers shall
deliver an offering memorandum for the sale of the manufacturing business of the
Borrowers (the “Rowe Manufacturing Sale”), in form and substance reasonably
satisfactory to the Agent.

5.14. Budget.

(a) The use of Revolving Credit Advances and Letters of Credit under this
Agreement shall be limited in accordance with the consolidated budget then in
effect (the “Budget”). Such Budget shall be prepared by the Borrowers (or
restructuring advisors acceptable to Agent) in good faith based upon assumptions
which the Credit Parties believe to be reasonable when made and shall be in form
and substance satisfactory to the Agent and its financial advisors in their
reasonable discretion. The Budget shall depict on a weekly basis cash revenues,
receipts, expenses and disbursements and other information for the period set
forth in the Initial Budget (as defined below); provided, that, commencing with
the week ending October 6, 2006, in respect of receipts of Storehouse, such
receipts shall be reflected as a separate line item and not included in the
receipts of the other Borrowers for all purposes under the Budget. The Budget
shall be updated (with the consent and/or at the request of the Agent) from time
to time, but in any event not later than five (5) Business Days prior to the end
of each 10 week period and such updated Budget shall be in form and substance
acceptable to the Agent (the

 

41



--------------------------------------------------------------------------------

“Approved Budget”); provided, however that in the event that the Agent and the
Borrowers cannot agree as to an Approved Budget, such disagreement shall give
rise to an Event of Default hereunder once the period covered by the most recent
Approved Budget has terminated. Borrowers shall be required to comply with the
Budget with variances to be agreed to by the Agent; provided however that (A)
Inventory shall not be less than ninety percent (90%) of the amount assigned to
Inventory in the Budget, (B) net receipts for the Cumulative Period (exclusive
of the Storehouse liquidators payments for Inventory) shall not be less than (x)
until the week ending October 20, 2006, eighty percent (80%) of the amount
assigned to net receipts for such Cumulative Period as set forth in the Budget,
(y) for the week ending October 27, 2006, eighty-five percent (85%) of the
amount assigned to net receipts for such Cumulative Period as set forth in the
Budget and (z) at all times thereafter, ninety percent (90%) of the amount
assigned to net receipts for such Cumulative Period as set forth in the Budget
and (C) disbursements for the Cumulative Period shall not be more than ten
percent (10%) of the amount assigned to disbursements for such Cumulative Period
as set forth in the Budget. On the Closing Date, the Borrowers shall deliver to
the Agent an initial Budget (the “Initial Budget”) for the first ten (10) weeks
following the Closing Date, which shall be in form and substance satisfactory to
Agent and its financial advisors in their reasonable discretion.

(b) The Borrowers shall deliver on a weekly basis (with delivery to the Agent on
or before 2:00 p.m. (New York time) on Tuesday of each week (unless such day is
not a Business Day, in which event the next succeeding Business Day)) (i) a
comparison of the prior week’s actual disbursements, net receipts and Inventory
to the amounts set forth in the Budget and a cumulative comparison for the
Cumulative Period of actual disbursements, net receipts and Inventory to the
amounts set forth in the Budget and (ii) a report on orders received at Rowe
Furniture, in each case, each of which shall be prepared by the Borrower
Representative as of the last day of the immediately preceding week or the
Cumulative Period, as applicable.

5.15. Missouri Property Sales. The Borrowers shall cause the Real Estate listed
on Schedule 5.15 hereto to be listed for sale not later than October 31, 2006.
In the event such properties are not sold on terms and conditions satisfactory
to the Administrative Agent on or prior to April 30, 2007 and pursuant to sales
approved by the Bankruptcy Court, the Borrowers shall cause such properties to
be sold (pursuant to sales approved by the Bankruptcy Court) at auction to be
held not later than May 15, 2007.

 

  6. NEGATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

6.1. Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly,
by operation of law or otherwise, (a) form any Subsidiary, (b) or acquire any
Subsidiary, or (c) merge with, consolidate with, acquire all or substantially
all of the assets or Stock of, or otherwise combine with or acquire, any Person,
except that any Credit Party may merge with another Credit Party and any
Borrower may acquire all or substantially all of the assets or Stock of another
Credit Party, provided that (i) Borrower Representative shall be the survivor of
any such merger to which it is a party and (ii) when any Credit Party is merging
with a Borrower, such Borrower shall be the continuing and surviving Person.

 

42



--------------------------------------------------------------------------------

6.2. Investments; Loans and Advances. Except as permitted under Sections 6.3 or
6.4, no Credit Party shall make or permit to exist any investment in, or make,
accrue or permit to exist loans or advances of money to, any Person, through the
direct or indirect lending of money, holding of securities or otherwise, except
that: (a) Borrowers may hold investments comprised of notes payable, or stock or
other securities issued by Account Debtors to any Borrower pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business consistent with past practices, so
long as the aggregate amount of such Accounts so settled by Borrowers does not
exceed $150,000; (b) each Credit Party may maintain its existing investments in
its Subsidiaries as of the Closing Date; (c) so long as no Default or Event of
Default has occurred and is continuing and there is no outstanding Revolving
Loan balance, Borrowers may make investments, subject to Control Letters in
favor of Agent for the benefit of Lenders or otherwise subject to a perfected
security interest in favor of Agent for the benefit of Lenders, in
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency thereof maturing within one year from the
date of acquisition thereof, (ii) commercial paper maturing no more than one
year from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Ratings Group or Moody’s Investors
Service, Inc., (iii) certificates of deposit maturing no more than one year from
the date of creation thereof issued by commercial banks incorporated under the
laws of the United States of America, each having combined capital, surplus and
undivided profits of not less than $300,000,000 and having a senior unsecured
rating of “A” or better by a nationally recognized rating agency (an “A Rated
Bank”), (iv) time deposits maturing no more than thirty (30) days from the date
of creation thereof with A Rated Banks and (v) mutual funds that invest solely
in one or more of the investments described in clauses (i) through (iv) above,
and (d) other investments not exceeding (for all Credit Parties) $100,000 in the
aggregate at any time outstanding.

6.3. Indebtedness.

(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests with respect to Equipment and Fixtures and Capital
Leases permitted in Section 6.7(c), (ii) the Loans and the other Obligations,
(iii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law, (iv) existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, Agent or any Lender, as
determined by Agent, than the terms of the Indebtedness being refinanced,
amended or modified; and (v) Indebtedness consisting of intercompany loans and
advances made by any Borrower to any other Borrower; provided, that: (A) no
Default or Event of Default would occur and be continuing after giving effect to
any such proposed intercompany loan and (B) the Bankruptcy Court has entered a
final, non-appealable order approving the incurrence of such Intercompany
Indebtedness and according administrative priority to such

 

43



--------------------------------------------------------------------------------

intercompany indebtedness. Notwithstanding the foregoing, and except for the
Carve-Out Expenses up to the Carve-Out Amount, no Indebtedness under subsections
6.3(a)(i) through (a)(iv) shall be permitted to have an administrative expense
claim status under the Bankruptcy Code senior to or pari passu with the
superpriority administrative expense claims of Agent and the Lenders as set
forth herein and in the Interim and Final Orders.

(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled due date, other
than (i) subject to the terms hereof, the Obligations; (ii) Indebtedness secured
by a Permitted Encumbrance if the asset securing such Indebtedness has been sold
or otherwise disposed of in accordance with Sections 6.8(b) or (c);
(iii) Indebtedness permitted by Section 6.3(a)(iv) upon any refinancing thereof
in accordance with Section 6.3(a)(iv); and (iv) other Indebtedness not in excess
(for all Credit Parties) of $250,000.

 

  6.4. Employee Loans and Affiliate Transactions.

(a) Except as otherwise expressly permitted in this Section 6 with respect to
Affiliates, no Credit Party shall enter into or be a party to any transaction
with any other Credit Party or any Affiliate thereof except (i) in the ordinary
course of and pursuant to the reasonable requirements of such Credit Party’s
business and upon fair and reasonable terms that are no less favorable to such
Credit Party than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of such Credit Party and (ii) the transactions
described in Disclosure Schedule (6.4(a)). In addition, if any such transaction
or series of related transactions involves payments in excess of $750,000 in the
aggregate, the terms of these transactions must be disclosed in advance to Agent
and Lenders.

(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except loans to its respective employees in
the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes and stock option
financing up to a maximum (for all Credit Parties) of $250,000 to any employee
and up to a maximum of $1,000,000 in the aggregate at any one time outstanding.

(c) No Credit Party shall increase the direct or indirect aggregate compensation
(excluding stock options) of the ten most highly compensated employees of the
Credit Parties, taken as a whole, by more than 100% per annum in excess of the
current compensation level for those employees, expressed as an aggregate dollar
amount and set forth in Disclosure Schedule (6.4(c)).

6.5. Capital Structure and Business. If all or part of a Credit Party’s Stock is
pledged to Agent, that Credit Party shall not issue additional Stock. No Credit
Party shall amend its charter or bylaws in a manner that would adversely affect
Agent or Lenders or such Credit Party’s duty or ability to repay the
Obligations. No Credit Party shall engage in any business other than the
businesses currently engaged in by it.

 

44



--------------------------------------------------------------------------------

6.6. Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, and (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement.
Notwithstanding the foregoing, and except for the Carve-Out Expenses up to the
Carve-Out Amount, no Guaranteed Indebtedness under Section 6.6 shall be
permitted to have an administrative expense claim status under the Bankruptcy
Code senior to or pari passu with the superpriority administrative expense
claims of Agent and the Lenders as set forth herein and in the Interim and Final
Orders.

6.7. Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its Accounts or any of its other properties or assets
(whether now owned or hereafter acquired) except for (a) Permitted Encumbrances;
(b) Liens in existence on the date hereof and summarized on Disclosure Schedule
(6.7) securing the Indebtedness described on Disclosure Schedule (6.3) and
permitted refinancings, extensions and renewals thereof, including extensions or
renewals of any such Liens; provided that the principal amount of the
Indebtedness so secured is not increased and the Lien does not attach to any
other property; (c) Liens created after the date hereof by conditional sale or
other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures acquired
by any Credit Party in the ordinary course of business, involving the incurrence
of an aggregate amount of purchase money Indebtedness and Capital Lease
Obligations of not more than $3,000,000 outstanding at any one time for all such
Liens (provided that such Liens attach only to the assets subject to such
purchase money debt and such Indebtedness is incurred within twenty (20) days
following such purchase and does not exceed 100% of the purchase price of the
subject assets); (d) Liens under and in accordance with the Interim Order and
Final Order in favor of the Prior Agent and Prior Lenders; and (e) other Liens
securing Indebtedness not exceeding (for all Credit Parties) $250,000 in the
aggregate at any time outstanding, so long as such Liens do not attach to any
Accounts, Inventory, Real Estate, Life Insurance Policies or the Stock of any
Subsidiary of a Credit Party. Notwithstanding the foregoing, Liens permitted
under Sections 6.7(a) through (e) shall at all times be Junior and Subordinate
to the Liens under the Loan Documents and the Interim Order and Final Orders,
other than the Carve-Out Expenses up to the Carve-Out Amount. In addition, no
Credit Party shall become a party to any agreement, note, indenture or
instrument, or take any other action, that would prohibit the creation of a Lien
on any of its properties or other assets in favor of Agent, on behalf of itself
and Lenders, as additional collateral for the Obligations, except operating
leases, Capital Leases or Licenses which prohibit Liens upon the assets that are
subject thereto. The prohibition provided for in this Section 6.7 specifically
includes, without limitation, any effort by any Borrower, any Committee, or any
other party-in-interest in any Chapter 11 Case to prime or create pari passu to
any claims, Liens or interests of Agent and Lenders any Lien (other than for the
Carve-Out Expenses up to the Carve-Out Amount) irrespective of whether such
claims, Liens or interests may be “adequately protected”.

6.8. Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Inventory in
the ordinary course of business; (b) the sale or other disposition by a Credit
Party of Equipment, Fixtures or Real Estate that are obsolete or no longer used
or

 

45



--------------------------------------------------------------------------------

useful in such Credit Party’s business and having a book value not exceeding
$250,000 in the aggregate in any Fiscal Year; (c) the sale or other disposition
of other Equipment and Fixtures having a book value not exceeding (for all
Credit Parties) $250,000 in the aggregate in any Fiscal Year; (d) the sale or
other disposition of assets by a Credit Party to a Borrower; (e) so long as no
Event of Default has occurred and is continuing, sales by Storehouse of its
private label credit card receivables pursuant to the Private Label Credit Card
Arrangements; (f) the Storehouse Chain Sale; and (g) the transfer of Inventory
of Storehouse permitted under Section 6.24.

6.9. ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event would reasonably be expected to
result in taxes, penalties and other liabilities in an aggregate amount in
excess (for all Credit Parties) of $250,000 in the aggregate.

6.10. Financial Covenants. Borrowers shall not breach or fail to comply with any
of the Financial Covenants.

6.11. Hazardous Materials. No Credit Party shall cause or permit a Release of
any Hazardous Material on, at, in, under, above, to, from or about any of the
Real Estate where such Release would (a) violate in any respect, or form the
basis for any Environmental Liabilities under, any Environmental Laws or
Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities that could not reasonably be
expected to have a Material Adverse Effect and Releases existing on the Closing
Date and disclosed on Disclosure Schedule 3.17 so long has the Credit Parties
implement all remediation measures required pursuant to the terms hereof.

6.12. Sale-Leasebacks. No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.

6.13. Restricted Payments. No Credit Party shall make any Restricted Payment,
except (a) intercompany loans and advances between Borrowers to the extent
permitted by Section 6.3, (b) dividends and distributions by Subsidiaries of any
Borrower paid to such Borrower, (c) employee loans permitted under
Section 6.4(b), (d) payments of principal and interest of intercompany loans and
advances made in accordance with Section 6.3; and (e) distributions made in the
form of additional preferred stock or non-cash accruals on preferred stock.

6.14. Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year. No Credit Party shall (a) change its name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization or incorporate or organize in any additional
jurisdictions, in each case without at least thirty (30) days prior written
notice to Agent and after Agent’s written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, on

 

46



--------------------------------------------------------------------------------

behalf of Lenders, in any Collateral, has been completed or taken, and provided
that any such new location shall be in the continental United States. No Credit
Party shall change its Fiscal Year.

6.15. No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Borrower to any
Borrower or between Borrowers.

6.16. Real Estate Purchases. No Credit Party shall purchase a fee simple
ownership interest in Real Estate.

6.17. Rowe Companies and Certain Subsidiaries. (a) Rowe Companies shall not
engage in any trade or business, or own any assets (other than Stock of its
Subsidiaries) or incur any Indebtedness or Guaranteed Indebtedness (other than
the Obligations and other Indebtedness permitted under this Agreement) and
(b) none of Rowe Sylmar, Rowe Jessup, Rowe Salem nor Rowe Wood Products shall
engage in any trade or business, or own any assets (other than Stock of their
Subsidiaries) or incur any Indebtedness or Guaranteed Indebtedness.

6.18. Cancellation of Indebtedness. No Credit Party shall cancel any claim or
debt owing to it, except for reasonable consideration negotiated on an arm’s
length basis and in the ordinary course of its business consistent with past
practices.

6.19. No Speculative Transactions. No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions, except solely to hedge against fluctuations in the prices of
commodities owned or purchased by it provided any such transaction is consistent
with Credit Parties’ hedging policies existing as of the Closing Date, and,
provided that, no Credit Party shall change any of its hedging policies existing
as of the Closing Date.

6.20. Wachovia Letters of Credit and Related Compensation. No Credit Party shall
pay any fees, reimbursement obligations, interest or other consideration with
respect to or in connection with the issuance, renewal or drawing of the
Wachovia Letters of Credit other than, so long as no Default or Event of Default
has occurred and is continuing or would result after giving effect to such
payment, the “Fees” (for purposes of this Section 6.20 only, as defined in the
Wachovia Letter of Credit Agreements).

6.21. Repayment of Indebtedness. Except pursuant to a confirmed reorganization
plan and except as specifically permitted hereunder, no Borrower shall, without
the express prior written consent of Agent and Requisite Lenders and pursuant to
an order of the Bankruptcy Court after notice and hearing, make any payment or
transfer with respect to any Lien or Indebtedness incurred or arising prior to
the filing of the Chapter 11 Case that is subject to the automatic stay
provisions of the Bankruptcy Code whether by way of “adequate protection” under
the Bankruptcy Code or otherwise.

 

47



--------------------------------------------------------------------------------

6.22. Reclamation Claims. No Credit Party shall enter into any agreement to
return any of its Inventory to any of its creditors for application against any
Pre-Petition Indebtedness, Pre-Petition trade payables or other Pre-Petition
claims under Section 546(g) of the Bankruptcy Code or allow any creditor to take
any setoff or recoupment against any of its Pre-Petition Indebtedness,
Pre-Petition trade payables or other Pre-Petition claims based upon any such
return pursuant to Section 553(b)(l) of the Bankruptcy Code or otherwise.

6.23. Chapter 11 Claims. No Credit Party shall incur, create, assume, suffer to
exist or permit any other superpriority administrative claim which is pari passu
with or senior to the claims of Agent and Lenders against the Borrowers, except
as set forth in Section 1.19(b).

6.24. Customer Deposits. No Credit Party shall honor any customer deposits,
other than customer deposits for which the Credit Parties have finished-goods
Inventory on hand or in transit, without the payment of any amount to third
parties (other than freight, customs duties and the like), to fully complete a
customer order existing as of the Petition Date (such Inventory referred to
herein as “Committed Inventory”).

6.25. Warranties; Refunds. No Credit Party may honor or make any payment on any
warranty claim or returns, except that Rowe Furniture may honor and make
payments on warranty claims and returns in accordance with its past practices.

 

  7. TERM

7.1. Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date or the Termination Date, whichever
shall occur first, and the Loans and all other Obligations shall be
automatically due and payable in full on such date.

7.2. Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date or the
Termination Date. Except as otherwise expressly provided herein or in any other
Loan Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

 

  8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1. Events of Default. Notwithstanding the provisions of Section 362 of the
Bankruptcy Code and without notice, application or motion to, hearing before, or
order of the

 

48



--------------------------------------------------------------------------------

Bankruptcy Court or any notice to any Credit Party, and subject to
Section 8.2(b), the occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

(a) Any Borrower (i) fails to make any payment of principal of, or interest on,
or Fees owing in respect of, the Loans or any of the other Obligations when due
and payable, or (ii) fails to pay or reimburse Agent or Lenders for any expense
reimbursable hereunder or under any other Loan Document within ten (10) days
following Agent’s or such Lenders’ demand for such reimbursement or payment of
expenses (it being understood that a Lender may only demand such reimbursement
or payment of expenses to the extent that such reimbursement or payment of
expenses is owed to such Lender).

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 1.19, 1.22, 1.23, 5.4(a), 5.12, 5.13, 5.14, or
6, or any of the provisions set forth in Annexes C or G, respectively.

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for three (3) Business Days
or more.

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for thirty (30) days or more.

(e) Except for defaults occasioned by the filing of the Chapter 11 Cases and
defaults resulting from obligations with respect to which the Bankruptcy Code
prohibits any Credit Party from complying or permits any Credit Party not to
comply, a default or breach occurs under any other agreement, document or
instrument entered into either (x) Pre-Petition and which is affirmed after the
Petition Date or is not subject to the automatic stay provisions of Section 362
of the Bankruptcy Code, or (y) Post-Petition, to which any Credit Party is a
party that is not cured within any applicable grace period therefor, and such
default or breach (i) involves the failure to make any payment when due in
respect of any Indebtedness or Guaranteed Indebtedness (other than the
Obligations) of any Credit Party in excess of $500,000 in the aggregate
(including (x) undrawn committed or available amounts and (y) amounts owing to
all creditors under any combined or syndicated credit arrangements), or
(ii) causes, or permits any holder of such Indebtedness or Guaranteed
Indebtedness or a trustee to cause, Indebtedness or Guaranteed Indebtedness or a
portion thereof in excess of $500,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral in respect thereof to be demanded, in each case, regardless of
whether such default is waived, or such right is exercised, by such holder or
trustee.

(f) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (i) inadvertent, immaterial errors not
exceeding $100,000 in the aggregate in any Borrowing Base Certificate) and
(ii) errors understating the Borrowing Base), or any representation or warranty
herein or in any Loan Document

 

49



--------------------------------------------------------------------------------

or in any written statement, report, financial statement or certificate (other
than a Borrowing Base Certificate) made or delivered to Agent or any Lender by
any Credit Party is untrue or incorrect in any material respect as of the date
when made or deemed made.

(g) Assets of any Credit Party with a fair market value of $500,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more.

(h) [Intentionally Omitted].

(i) [Intentionally Omitted].

(j) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties (which judgments are not covered by insurance policies as to which
liability has been accepted by the insurance carrier), and the same are not,
within thirty (30) days after the entry thereof, discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay.

(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.

(l) Any Change of Control occurs.

(m) Any event occurs (other than the Storehouse Chain Sale), whether or not
insured or insurable, as a result of which revenue-producing activities cease or
are substantially curtailed at facilities of Borrowers generating more than 20%
of Borrowers’ consolidated revenues for the Fiscal Year preceding such event and
such cessation or curtailment continues for more than thirty (30) days.

(n) Any Event of Default under and as defined in any Mortgage which would
reasonably be expected to impair or adversely affect Agent’s ability to realize
upon the Real Estate subject to such Mortgage shall occur and be continuing.

(o) The occurrence of any of the following in any Chapter 11 Case:

(i) the bringing of a motion, taking of any action or the filing of any plan of
reorganization or disclosure statement attendant thereto by a Borrower in any
Chapter 11 Case: (w) to obtain additional financing under Section 364(c) or
(d) of the Bankruptcy Code not otherwise permitted pursuant to this Agreement;

 

50



--------------------------------------------------------------------------------

(x) to grant any Lien other than Permitted Encumbrances upon or affecting any
Collateral; (y) except as provided in the Interim or Final Order, as the case
may be, to use cash collateral of Agent under Section 363(c) of the Bankruptcy
Code without the prior written consent of the Agent and the Requisite Lenders;
or (z) any other action or actions adverse to the Agent and the Lenders or their
rights and remedies hereunder or their interest in the Collateral;

(ii) the filing of any plan of reorganization or disclosure statement attendant
thereto, or any direct or indirect amendment to such plan or disclosure
statement, by a Borrower or any other Person to which the Agent and the
Requisite Lenders do not consent or otherwise agree to the treatment of their
claims;

(iii) the entry of an order in any of the Chapter 11 Cases confirming a plan or
plans of reorganization that does not contain a provision for termination of the
Commitments and repayment in full in cash of all of the Obligations under this
Agreement on or before the effective date of such plan or plans;

(iv) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying the Loan Documents or the Interim Order or the Final Order
without the written consent of all of the Lenders or the filing of a motion for
reconsideration with respect to the Interim Order of the Final Order;

(v) the Final Order is not entered immediately following the expiration of the
Interim Order;

(vi) the payment of, or application for authority to pay, any Pre-Petition claim
without the Agent’s and Requisite Lenders’ prior written consent unless
otherwise permitted under the Order;

(vii) the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the Agent, any Lender or any of the
Collateral or against the Prior Agent, any Prior Lender or any Collateral (as
defined in the Pre-Petition Loan Agreement);

(viii) the appointment of an interim or permanent trustee in any Chapter 11 Case
or the appointment of a receiver or an examiner in any Chapter 11 Case with
expanded powers to operate or manage the financial affairs, the business, or
reorganization of such Borrower; or the sale without the Agent and Lenders’
consent, of all or substantially all of such Borrowers’ assets either through a
sale under Section 363 of the Bankruptcy Code, through a confirmed plan of
reorganization in the Chapter 11 Cases, or otherwise that does not provide for
payment in full in cash of the Obligations and termination of Lenders’
commitment to make Loans;

(ix) the dismissal of any Chapter 11 Case, or the conversion of any Chapter 11
Case from one under Chapter 11 to one under Chapter 7 of the Bankruptcy Code or
any Credit Party shall file a motion or other pleading seeking the dismissal of
any Chapter 11 Case under Section 1112 of the Bankruptcy Code or otherwise;

 

51



--------------------------------------------------------------------------------

(x) the entry of an order by the Court granting relief from or modifying the
automatic stay of Section 362 of the Bankruptcy Code (x) to allow any creditor
to execute upon or enforce a Lien on any Collateral, or (y) with respect to any
Lien of or the granting of any Lien on any Collateral to any state or local
environmental or regulatory agency or authority, which in either case would have
a Material Adverse Effect;

(xi) the commencement of a suit or action against Agent or any Lender and, as to
any suit or action brought by any Person other than a Credit Party or a
Subsidiary, officer or employee of a Credit Party, the continuation thereof
without dismissal for thirty (30) days after service thereof on Agent or such
Lender, that asserts or seeks by or on behalf of a Borrower, the Environmental
Protection Agency, any state environmental protection or health and safety
agency, any official committee in any Chapter 11 Case or any other party in
interest in any of the Chapter 11 Cases, a claim or any legal or equitable
remedy;

(xii) the entry of an order in any Chapter 11 Case avoiding or requiring
repayment of any portion of the payments made on account of the Obligations
owing under this Agreement or the other Loan Documents;

(xiii) the failure of any Borrower to perform any of its obligations under the
Interim Order or the Final Order;

(xiv) the entry of an order in any of the Chapter 11 Cases granting any other
super priority administrative claim or Lien equal or superior to that granted to
Agent, on behalf of itself and Lenders;

(xv) the Bankruptcy Court shall not have entered the Final Order on or before
the date that is 30 days after the Petition Date permitting the extensions of
credit hereunder and the other transactions contemplated hereby; or

(xvi) the entry of an order in any Chapter 11 Case terminating exclusivity
(unless such order is actively contested by the Borrowers).

 

  8.2. Remedies.

(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), notwithstanding the
provisions of Section 362 of the Bankruptcy Code, without any application,
motion or notice to, hearing before, or order from, the Bankruptcy Court,
suspend the Revolving Loan facility with respect to additional Advances and/or
the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional Letter of Credit Obligations shall be made or
incurred in Agent’s sole discretion (or in the sole discretion of the Requisite
Lenders, if such suspension occurred at their direction) so long as such Default
or Event of Default is continuing. If any Event of Default has occurred and is

 

52



--------------------------------------------------------------------------------

continuing, Agent may (and shall at the written request of Requisite Lenders),
notwithstanding the provisions of Section 362 of the Bankruptcy Code, without
any application, motion or notice to, hearing before, or order from, the
Bankruptcy Court, except as otherwise expressly provided herein, increase the
rate of interest applicable to the Loans and the Letter of Credit Fees to the
Default Rate.

(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), notwithstanding the
provisions of Section 362 of the Bankruptcy Code, without any application,
motion or notice to, hearing before, or order from, the Bankruptcy Court:
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) reduce the
Revolving Loan Commitment from time to time; (iii) declare all or any portion of
the Obligations, including all or any portion of any Loan to be forthwith due
and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party (the declaration of any of the
foregoing referred to herein as a “Termination Declaration” and the date which
is the earlier to occur of the Termination Declaration and the Commitment
Termination Date, the “Termination Declaration Date”); (iv) terminate, reduce or
restrict the ability of the Credit Parties to use any cash collateral; or
(v) exercise any rights and remedies provided to Agent under the Loan Documents
or at law or equity, including all remedies provided under the Code and pursuant
to the Interim Order and the Final Order. The Credit Parties will have no right
to use or seek to use cash collateral after the occurrence of an Event of
Default; provided, however, that upon the Agent providing five (5) business
days’ prior notice of such occurrence and during the continuance thereof (the
“Remedies Notice Period”), the Credit Parties may use cash collateral only to
the extent necessary to meet payroll obligations and expenses essential to the
preservation of the Credit Parties and their estates and to seek an emergency
hearing before the Bankruptcy Court for the sole purpose of contesting whether
an Event of Default has occurred. Unless the Bankruptcy Court determines during
the Remedies Notice Period that an Event of Default has not occurred, the Credit
Parties shall have no further right to use or seek to use cash collateral.

8.3. Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, if (a) so requested by the
Requisite Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances against expenses and liabilities as the Agent may
reasonably request, proceed to enforce the provisions of this Agreement and the
other Collateral Documents authorizing the sale or other disposition of all or
any part of the Collateral and exercise all or any such other legal and
equitable and other rights or remedies as it may have in respect of such
Collateral. The Requisite Lenders may direct the Agent in writing as to the
method and the extent of any such sale or other disposition, the Lenders hereby
agreeing to indemnify and hold the Agent harmless from all liabilities incurred
in respect of all actions taken or omitted in accordance with such directions
other than liabilities resulting from the Agent’s gross negligence or willful
misconduct, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful or commercially unreasonable in any applicable
jurisdiction.

 

53



--------------------------------------------------------------------------------

8.4. Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

 

  9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 

  9.1. Assignment and Participations.

(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee or any other Person of, or sell participations in, at
any time or times, the Loan Documents, Loans, Letter of Credit Obligations and
any Commitment or any portion thereof or interest therein, including any
Lender’s rights, title, interests, remedies, powers or duties thereunder. Any
assignment by a Lender shall: (i) require the consent of Agent (which consent
shall not be unreasonably withheld or delayed with respect to a Qualified
Assignee) and the execution of an assignment agreement (an “Assignment
Agreement”) substantially in the form attached hereto as Exhibit 9.1(a) and
otherwise in form and substance reasonably satisfactory to, and acknowledged by,
Agent; (ii) be conditioned on such assignee Lender representing to the assigning
Lender and Agent that it is purchasing the applicable Loans to be assigned to it
for its own account, for investment purposes and not with a view to the
distribution thereof; (iii) after giving effect to any such partial assignment,
the assignee Lender shall have Commitments in an amount at least equal to
$5,000,000 and the assigning Lender shall have retained Commitments in an amount
at least equal to $5,000,000; (iv) include a payment to Agent of an assignment
fee of $3,500; and (v) so long as no Event of Default has occurred and is
continuing, require the consent of Borrower Representative, which shall not be
unreasonably withheld or delayed; provided that no such consent by the Borrower
Representative shall be required for an assignment to a Qualified Assignee. In
the case of an assignment by a Lender under this Section 9.1, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or

 

54



--------------------------------------------------------------------------------

otherwise transfers all or any part of the Obligations, Agent or any such Lender
shall so notify Borrowers and Borrowers shall, upon the request of Agent or such
Lender, execute new Notes in exchange for the Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 9.1(a), any Lender may
at any time pledge the Obligations held by it and such Lender’s rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank or a
Person which otherwise then qualifies as a Qualified Assignee in respect of a
warehousing, “repo” or similar arrangement, and any Lender that is an investment
fund may assign the Obligations held by it and such Lender’s rights under this
Agreement and the other Loan Documents to another investment fund managed by the
same investment advisor; provided, that no such pledge to a Federal Reserve Bank
or such other Person shall release such Lender from such Lender’s obligations
hereunder or under any other Loan Document.

(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence no
Borrower or Credit Party shall have any obligation or duty to any participant.
Neither Agent nor any Lender (other than the Lender selling a participation)
shall have any duty to any participant and may continue to deal solely with the
Lender selling a participation as if no such sale had occurred.

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by them
and all other information provided by them and included in such materials.

 

55



--------------------------------------------------------------------------------

(e) Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if, as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 1.16(a), increased costs
under Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c),
or withholding taxes in accordance with Section 1.15(a).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that, (i) nothing herein shall constitute a commitment by
any SPC to make any Loan; and (ii) if an SPC elects not to exercise such option
or otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent and without paying any processing fee therefor assign all or a portion
of its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by Borrowers and Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 9.1(g) may not be amended without the prior written consent of
each Granting Lender, all or any of whose Loans are being funded by an SPC at
the time of such amendment. For the avoidance of doubt, the Granting Lender
shall for all purposes, including without limitation, the approval of any
amendment or waiver of any provision of any Loan Document or the obligation to
pay any amount otherwise payable by the Granting Lender under the Loan
Documents, continue to be the Lender of record hereunder.

9.2. Appointment of Agent. GE Capital is hereby appointed to act on behalf of
all Lenders as Agent under this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, each Lender hereby authorizes GE
Capital to consent, on behalf of each Lender, to an Interim Order substantially
in the form attached as Exhibit A hereto and a Final Order to be negotiated
between the Borrowers, Agent and the Committee. The provisions of this
Section 9.2 are solely for the benefit of Agent and Lenders and no Credit Party
nor any

 

56



--------------------------------------------------------------------------------

other Person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Loan Documents, Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party or any other
Person. Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents. The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any Lender. Except as
expressly set forth in this Agreement and the other Loan Documents, Agent shall
not have any duty to disclose, and shall not be liable for failure to disclose,
any information relating to any Credit Party or any of their respective
Subsidiaries or any Account Debtor that is communicated to or obtained by GE
Capital or any of its Affiliates in any capacity. Neither Agent nor any of its
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages caused by its or their own gross
negligence or willful misconduct.

If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

Each Lender authorizes the Agent to release any Collateral, consent to any
matter and to otherwise take any action, in each case, which is either permitted
hereunder or which has been approved hereunder.

9.3. Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or

 

57



--------------------------------------------------------------------------------

representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

9.4. GE Capital and Affiliates. With respect to its Commitments hereunder,
GE Capital shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity. GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

9.5. Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

9.6. Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.

 

58



--------------------------------------------------------------------------------

9.7. Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.

9.8. Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized (notwithstanding the
provisions of Section 362 of the Bankruptcy Code, without any application,
motion or notice to, hearing before, or order from, the Bankruptcy Court) at any
time or from time to time, without prior notice to any Credit Party or to any
Person other than Agent, any such notice being hereby expressly waived, to
offset and to appropriate and to apply any and all balances held by it at any of
its offices for the account of any Borrower or Guarantor (regardless of whether
such balances are then due to such Borrower or Guarantor) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of any Borrower or Guarantor against and on
account of any of the Obligations that are not paid when due; provided that the
Lender exercising such offset rights shall give notice thereof to the affected
Credit Party promptly after exercising such rights. Any Lender exercising a
right of setoff or otherwise receiving any payment on account of the Obligations
in excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s

 

59



--------------------------------------------------------------------------------

Pro Rata Share of the Obligations as would be necessary to cause such Lender to
share the amount so offset or otherwise received with each other Lender or
holder in accordance with their respective Pro Rata Shares (other than offset
rights exercised by any Lender with respect to Sections 1.13, 1.15 or 1.16).
Each Revolving Lender’s obligation under this Section 9.8 shall be in addition
to and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 1.1.
Each Credit Party that is a Borrower or Guarantor agrees, to the fullest extent
permitted by law (notwithstanding the provisions of Section 362 of the
Bankruptcy Code, without any application, motion or notice to, hearing before,
or order from, the Bankruptcy Court), that (a) any Lender may exercise its right
to offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

9.9. Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

 

  (a) Advances; Payments.

(i) Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) of Section 1.1(c). If the Swing Line Lender
declines to make a Swing Line Loan or if Swing Line Availability is zero, Agent
shall notify Revolving Lenders, promptly after receipt of a Notice of Revolving
Credit Advance and in any event prior to 1:00 p.m. (New York time) on the date
such Notice of Revolving Advance is received, by telecopy, telephone or other
similar form of transmission. Each Revolving Lender shall make the amount of
such Lender’s Pro Rata Share of such Revolving Credit Advance available to Agent
in same day funds by wire transfer to Agent’s account as set forth in Annex H
not later than 3:00 p.m. (New York time) on the requested funding date, in the
case of an Index Rate Loan, and not later than 12 noon (New York time) on the
requested funding date, in the case of a LIBOR Loan. After receipt of such wire
transfers (or, in the Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to the Borrower designated by Borrower Representative
in the Notice of Revolving Credit Advance. All payments by each Revolving Lender
shall be made without setoff, counterclaim or deduction of any kind.

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be

 

60



--------------------------------------------------------------------------------

purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata Share of
principal, interest and Fees paid by Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. To the extent that
any Lender (a “Non-Funding Lender”) has failed to fund all such payments and
Advances or failed to fund the purchase of all such participations, Agent shall
be entitled to set off the funding short-fall against that Non-Funding Lender’s
Pro Rata Share of all payments received from Borrowers. Such payments shall be
made by wire transfer to such Lender’s account (as specified by such Lender in
Annex H or the applicable Assignment Agreement) not later than 2:00 p.m. (New
York time) on the next Business Day following each Settlement Date.

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. To the extent that Agent advances funds to any
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such Advance is made, Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

61



--------------------------------------------------------------------------------

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance or any payment required by it hereunder or to purchase
any participation in any Swing Line Loan to be made or purchased by it on the
date specified therefor shall not relieve any other Lender (each such other
Revolving Lender, an “Other Lender”) of its obligations to make such Advance or
purchase such participation on such date, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make an
Advance, purchase a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Revolving Lender” (or be included in the
calculation of “Requisite Lenders”) for any voting or consent rights under or
with respect to any Loan Document. At Borrower Representative’s request, Agent
or a Person reasonably acceptable to Agent shall have the right with Agent’s
consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of that Non-Funding Lender for an amount equal to the principal
balance of all Loans held by such Non-Funding Lender and all accrued interest
and fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.

(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or the Requisite Lenders.

 

  10. SUCCESSORS AND ASSIGNS

10.1. Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties

 

62



--------------------------------------------------------------------------------

hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

  11. MISCELLANEOUS

11.1. Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the Fee Letter
shall survive the execution and delivery of this Agreement and shall continue to
be binding obligations of the parties.

11.2. Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable. Except as otherwise set forth in this Agreement, all
such amendments, modifications, terminations or waivers requiring the consent of
any Lenders shall require the written consent of Requisite Lenders.

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that increases the percentage advance rates
set forth in the definition of the Borrowing Base or that makes less restrictive
the nondiscretionary criteria for exclusion from Eligible Accounts, Eligible
Inventory, Eligible Real Estate or Eligible Life Insurance Policies, shall be
effective unless the same shall be in writing and signed by Agent, all Revolving
Lenders, and Borrowers.

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Commitment (which action shall be deemed only
to affect those Lenders whose Commitments are increased and may be approved by
Requisite Lenders, including those Lenders whose Commitments are increased);
(ii) reduce the principal of, rate of interest on or Fees payable with respect
to any Loan or Letter of Credit Obligations of any affected Lender; provided,
however, that only the consent of the Requisite Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest or Letter of Credit Fees at the Default Rate;
(iii) extend any scheduled payment date (other than payment dates of

 

63



--------------------------------------------------------------------------------

mandatory prepayments under Section 1.3(b)(ii)-(iv)) or final maturity date of
the principal amount of any Loan of any affected Lender; (iv) waive, forgive,
defer, extend or postpone any payment of interest or Fees as to any affected
Lender; (v) release any Guaranty or, except as otherwise permitted herein or in
the other Loan Documents, release, or permit any Credit Party to sell or
otherwise dispose of, any Collateral with a value exceeding $2,500,000 in the
aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; (vii) amend Section 1.11; and (viii) amend or
waive this Section 11.2 or the definitions of the terms “Requisite Lenders”
insofar as such definitions affect the substance of this Section 11.2.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this Agreement or any other Loan
Document, including any increases in the L/C Sublimit or any release of any
Guaranty or Collateral requiring a writing signed by all Lenders, shall be
effective unless in writing and signed by Agent or L/C Issuer, as the case may
be, in addition to Lenders required herein to take such action. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of the Requisite Lenders is obtained, but the consent of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained being referred to as a “Non-Consenting Lender”), then, so long
as Agent is not a Non-Consenting Lender, at Borrower Representative’s request,
Agent or a Person reasonably acceptable to Agent shall have the right with
Agent’s consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon Agent’s request, sell and assign to Agent or such Person,
all of the Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.

(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments and a
release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrowers termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

 

64



--------------------------------------------------------------------------------

11.3. Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees, costs
and expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent (and with respect to clauses
(d) and (e) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with:

(a) the negotiation, preparation and filing and/or recordation of the Loan
Documents, the Interim Order and the Final Order;

(b) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

(c) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents. the Pre-Petition Loan Documents or any other
agreement to be executed or delivered in connection herewith or therewith,
including any litigation, contest, dispute, suit, case, proceeding or action,
and any appeal or review thereof, in connection with a case commenced by or
against any or all of the Credit Parties or any other Person that may be
obligated to Agent by virtue of the Loan Documents; including any such
litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the Loans during the pendency of one or
more Events of Default; provided that in the case of reimbursement of counsel
for Lenders other than Agent, such reimbursement shall be limited to one counsel
for all such Lenders; provided, further, that no Person shall be entitled to
reimbursement under this clause (c) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct or such Person’s bad
faith breach of its obligations, duties or responsibilities under any of the
Loan Documents;

(d) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders;

(e) any workout or restructuring of the Loans during the pendency of one or more
Events of Default;

 

65



--------------------------------------------------------------------------------

(f) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

(g) the obtaining of approval of the Loan Documents by the Bankruptcy Court; and

(h) the preparation and review of pleadings, documents and reports related to
any Chapter 11 Case and any subsequent case under Chapter 7 of the Bankruptcy
Code, attendance at meetings, court hearings or conferences related to any
Chapter 11 Case and any subsequent case under Chapter 7 of the Bankruptcy Code,
and general monitoring of any Chapter 11 Case and any subsequent case under
Chapter 7 of the Bankruptcy Code,

including, as to each of clauses (a) through (h) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

11.4. No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.

11.5. Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

11.6. Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under

 

66



--------------------------------------------------------------------------------

applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.

11.7. Conflict of Terms. Except as otherwise provided in this Agreement or any
of the other Loan Documents by specific reference to the applicable provisions
of this Agreement, and subject to the immediately following sentence, if any
provision contained in this Agreement conflicts with any provision in any of the
other Loan Documents, the provision contained in this Agreement shall govern and
control. NOTWITHSTANDING THE FOREGOING, IF ANY PROVISION IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT CONFLICTS WITH ANY PROVISION IN THE INTERIM ORDER OR
FINAL ORDER, THE PROVISION IN THE INTERIM ORDER OR FINAL ORDER SHALL GOVERN AND
CONTROL.

11.8. Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintaining the confidentiality of its own confidential information) to maintain
as confidential all confidential information provided to them by the Credit
Parties and designated as confidential for a period of two (2) years following
receipt thereof, except that Agent and any Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause
(a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any Litigation to which Agent or such Lender is a party; or (f) that ceases to
be confidential through no fault of Agent or any Lender.

11.9. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA (INCLUDING THE BANKRUPTCY CODE). EACH
CREDIT PARTY HEREBY CONSENTS AND AGREES THAT THE BANKRUPTCY COURT SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND
THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THE BANKRUPTCY COURT MAY
HAVE TO BE HEARD BY A COURT OTHER THAN THE BANKRUPTCY COURT; PROVIDED FURTHER,
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO

 

67



--------------------------------------------------------------------------------

PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

11.10. Notices. (a) Addresses. All notices, demands, requests, directions and
other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and
(i) addressed to (A) the party to be notified and sent to the address or
facsimile number indicated in Annex I, or (B) otherwise to the party to be
notified at its address specified on the signature page of any applicable
Assignment Agreement, (ii) posted to Intralinks® (to the extent such system is
available and set up by or at the direction of the Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Agent prior to
such posting, (iii) posted to any other E-System set up by or at the direction
of Agent in an appropriate location or (iv) addressed to such other address as
shall be notified in writing (A) in the case of Borrowers, Agent and Swing Line
Lender, to the other parties hereto and (B) in the case of all other parties, to
Borrower Representative and Agent. Transmission by electronic mail (including
E-Fax, even if transmitted to the fax numbers set forth in clause (i) above)
shall not be sufficient or effective to transmit any such notice under this
clause (a) unless such transmission is an available means to post to any
E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in

 

68



--------------------------------------------------------------------------------

accordance with the standard procedures applicable to such E-System. Failure or
delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower
Representative or Agent) designated in Annex I to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication. The giving of any notice required
hereunder may be waived in writing by the party entitled to receive such notice.

11.11. Section Titles. The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

11.12. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

11.13. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFOR, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

11.14. Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure.
Each Credit Party consents to the publication by Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using Borrower’s name, product photographs, logo or trademark. Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

11.15. Reinstatement. This Agreement shall remain in full force and effect and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations,

 

69



--------------------------------------------------------------------------------

whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

11.16. Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

11.17. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.18. Parties Including Trustees; Bankruptcy Court Proceedings. This Agreement,
the other Loan Documents, and all Liens and other rights and privileges created
hereby or pursuant hereto or to any other Loan Document shall be binding upon
each Credit Party, the estate of each Borrower, and any trustee, other estate
representative or any successor in interest of any Borrower in any Chapter 11
Case or any subsequent case commenced under Chapter 7 of the Bankruptcy Code,
and shall not be subject to Section 365 of the Bankruptcy Code. This Agreement
and the other Loan Documents shall be binding upon, and inure to the benefit of,
the successors of Agent and Lenders and their respective assigns, transferees
and endorsees. The Liens created by this Agreement and the other Loan Documents
shall be and remain valid and perfected in the event of the substantive
consolidation or conversion of any Chapter 11 Case or any other bankruptcy case
of any Credit Party to a case under Chapter 7 of the Bankruptcy Code or in the
event of dismissal of any Chapter 11 Case or the release of any Collateral from
the jurisdiction of the Bankruptcy Court for any reason, without the necessity
that Agent file financing statements or otherwise perfect its Liens under
applicable law. No Credit Party may assign, transfer, hypothecate or otherwise
convey its rights, benefits, obligations or duties hereunder or under any of the
other Loan Documents without the prior express written consent of Agent and
Lenders. Any such purported assignment, transfer, hypothecation or other
conveyance by any Credit Party without the prior express written consent of
Agent and Lenders shall be void. The terms and provisions of this Agreement are
for the purpose of defining the relative rights and obligations of each Credit
Party, Agent and Lenders with respect to the transactions contemplated hereby
and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.

11.19. Pre-Petition Loan Documents. Borrowers hereby agree that (i) this
Agreement is separate and distinct from the Pre-Petition Loan Agreement and
(ii) the Pre-Petition Loan Agreement is in full force and effect. Borrowers
further agree that by entering into this Agreement, Lenders do not waive any
Default or Event of Default under the Pre-Petition Loan Documents or any of
their Liens, claims, priorities, rights and remedies thereunder.

11.20. USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56

 

70



--------------------------------------------------------------------------------

(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or Agent, as applicable, to identify such Borrower
in accordance with the Patriot Act.

11.21. Subordination.

(a) Each Credit Party covenants and agrees that the payment of any indebtedness
and all obligations and liabilities owing by any Credit Party in favor of any
other Credit Party, whether now existing or hereafter incurred (collectively,
the “Intercompany Obligations”) is subordinated, to the extent and in the manner
provided in this Section 11.21, to the prior payment in full in cash of all
Obligations owed or hereafter owing to Agent and Lenders by the Borrowers and
that such subordination is for the benefit of Agent for itself and Lenders.

(b) Each Credit Party hereby (i) authorizes Agent on behalf of Lenders to demand
specific performance of the terms of this Section 11.21 at any time when any
Credit Party shall have failed to comply with any provisions of this
Section 11.21 which are applicable to it and (ii) irrevocably waives any defense
based on the adequacy of a remedy at law, which might be asserted as a bar to
such remedy of specific performance.

(c) Upon any distribution of assets of any Credit Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) Agent and Lenders shall first be entitled to receive payment in full in cash
of the Obligations before any Credit Party is entitled to receive any payment on
account of the Intercompany Obligations.

(ii) Any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of this Section 11.21(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to Agent for the benefit of the Agent and the
Lenders in the manner set forth herein, to the extent necessary to make payment
in full in cash of all Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to Agent for itself
and Lenders.

(iii) In the event that notwithstanding the foregoing provisions of this
Section 11.21(c), any payment or distribution of assets of any Credit Party of
any kind or character, whether in cash, property or securities, shall be
received by any other Credit Party on account of any Intercompany Obligations
before all Obligations are paid in full in cash, such payment or distribution
shall be received and held in trust for and shall be paid over to Agent for
itself and Lenders for application to the payment of the Obligations until all
of the Obligations shall have been paid in full in cash, after giving effect to
any concurrent payment or distribution or provision therefor to Agent for itself
and Lenders.

 

71



--------------------------------------------------------------------------------

(d) No right of Agent, any Lender or any other present or future holders of the
Obligations to enforce subordination as provided herein shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of any
Credit Party or by any act or failure to act, in good faith, by any Credit
Party, or by any noncompliance by any Credit Party with the terms of the
Intercompany Obligations, regardless of any knowledge thereof which any Credit
Party may have or be otherwise charged with.

 

  12. CROSS-GUARANTY

12.1. Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(b) the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(d) the insolvency of any Credit Party; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

12.2. Waivers by Borrowers. Each Borrower expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, Agent and Lenders that
the

 

72



--------------------------------------------------------------------------------

foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.

12.3. Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

12.4. Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in
Section 12.7, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.

12.5. Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

12.6. Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 12 (which liability is in
any event in addition to amounts

 

73



--------------------------------------------------------------------------------

for which such Borrower is primarily liable under Section 1) shall be limited to
an amount not to exceed as of any date of determination the greater of:

(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower, which are then outstanding; and

(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

12.7. Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

 

74



--------------------------------------------------------------------------------

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Commitments.

12.8. Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWERS THE ROWE COMPANIES By:  

 

Name:   Title:   ROWE FURNITURE, INC. By:  

 

Name:   Title:   STOREHOUSE, INC. By:  

 

Name:   Title:   GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

CREDIT PARTIES ROWE PROPERTIES, INC. By:  

 

Name:   Title:   ROWE DIVERSIFIED, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

              Page Annex A (Recitals)   -   

Definitions

   Annex B (Section 1.2)   -   

Letters of Credit

   Annex C (Section 1.8)   -   

Cash Management System

   Annex D (Section 2.1(a))   -   

Closing Checklist

   Annex E (Section 4.1(a))   -   

Financial Statements and Projections -- Reporting

   Annex F (Section 4.1(b))   -   

Collateral Reports

   Annex G (Section 6.10)   -   

Financial Covenants

   Annex H (Section 9.9(a))   -   

Lenders’ Wire Transfer Information

   Annex I (Section 11.10)   -   

Notice Addresses

   Annex J (from Annex A -         Commitments definition)     

Commitments as of Closing Date

   Exhibit 1.1(a)(i)   -   

Form of Notice of Revolving Credit Advance

   Exhibit 1.1(a)(ii)   -   

Form of Revolving Note

   Exhibit 1.1(c)(ii)   -   

Form of Swing Line Note

   Exhibit 1.5(e)   -   

Form of Notice of Conversion/Continuation

   Exhibit 4.1(b)   -   

Form of Borrowing Base Certificate

   Exhibit 9.1(a)   -   

Form of Assignment Agreement

   Exhibit A   -   

Form of Interim Order

   Exhibit B-1   -   

Application for Standby Letter of Credit

   Exhibit B-2   -   

Application for Documentary Letter of Credit

   Schedule 1.1   -   

Agent’s Representatives

   Schedule A     

Certain Life Insurance Policies

   Schedule B     

Real Estate

   Schedule 5.15     

Missouri Real Estate

   Disclosure Schedule 1.4   -   

Sources and Uses; Funds Flow Memorandum

   Disclosure Schedule 2.1   -   

First Day Orders

   Disclosure Schedule 3.1   -   

Type of Entity; State of Organization

   Disclosure Schedule 3.2   -   

Executive Offices, Collateral Locations, FEIN

   Disclosure Schedule 3.4(a)   -   

Financial Statements

   Disclosure Schedule 3.6   -   

Real Estate and Leases

   Disclosure Schedule 3.7   -   

Labor Matters

   Disclosure Schedule 3.8   -   

Ventures, Subsidiaries and Affiliates; Outstanding Stock

   Disclosure Schedule 3.11   -   

Tax Matters

   Disclosure Schedule 3.12   -   

ERISA Plans

   Disclosure Schedule 3.13   -   

Litigation

   Disclosure Schedule 3.15   -   

Intellectual Property

   Disclosure Schedule 3.17   -   

Hazardous Materials

   Disclosure Schedule 3.18   -   

Insurance

   Disclosure Schedule 3.19   -   

Deposit and Disbursement Accounts

   Disclosure Schedule 3.20   -   

Government Contracts

   Disclosure Schedule 3.21   -   

Customer and Trade Relations

   Disclosure Schedule 3.22   -   

Bonds; Patent, Trademark Licenses

   Disclosure Schedule 5.1   -   

Trade Names

   Disclosure Schedule 6.3   -   

Indebtedness

   Disclosure Schedule 6.4(a)   -   

Transactions with Affiliates

   Disclosure Schedule 6.4(c)   -   

Compensation Levels

   Disclosure Schedule 6.7   -   

Existing Liens

  



--------------------------------------------------------------------------------

ANNEX A (Recitals)

to

CREDIT AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

“Accounting Changes” has the meaning ascribed thereto in Annex G.

“Accounts” means all “accounts,” as such term is defined in the Code (net of
customer advertising credits and similar amounts), now owned or hereafter
acquired by any Credit Party, including (a) all accounts receivable, other
receivables, book debts and other forms of obligations (other than forms of
obligations evidenced by Chattel Paper, or Instruments), (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of each Credit Party’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of each Credit Party’s rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned, reclaimed or repossessed goods), (d) all rights to payment due to
any Credit Party for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Credit Party or in connection with any other transaction
(whether or not yet earned by performance on the part of such Credit Party),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower. For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that, in respect of any Credit Party, the term
“Affiliate” shall specifically exclude Agent and each Lender.



--------------------------------------------------------------------------------

“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.

“Agreement” has the meaning ascribed to it in the preamble to the Agreement.

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

“Applicable Documentary L/C Margin” means the per annum fee, from time to time
in effect, payable with respect to outstanding Letter of Credit Obligations
consisting of undrawn documentary Letters of Credit and as determined by
reference to Section 1.5(a).

“Applicable Margins” means collectively the Applicable Documentary L/C Margin,
the Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin, the
Applicable Standby L/C Margin, and the Applicable Revolver LIBOR Margin.

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Standby L/C Margin” means the per annum fee, from time to time in
effect, payable with respect to outstanding Letter of Credit Obligations
consisting of undrawn standby Letters of Credit and as determined by reference
to Section 1.5(a).

“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(b), which fee is determined by reference to Section 1.5(a).

“Approved Budget” has the meaning ascribed to it in Section 5.14(a).

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

“Bankruptcy Code” shall have the meaning assigned to it in the recitals to the
Agreement.

“Bankruptcy Court” shall have the meaning assigned to it in the recitals to the
Agreement.

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as the
same may from time to time be in effect and applicable to the Chapter 11 Case.

“BB & T” means Branch Banking and Trust Company of Virginia and its successors
and assigns.

 

2



--------------------------------------------------------------------------------

“Blocked Accounts” has the meaning ascribed to it in Annex C.

“Borrower Representative” means Rowe Companies in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(d).

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

“Borrowing Availability” means as of any date of determination (a) as to all
Borrowers, the lesser of (i) the Maximum Amount and (ii) the Borrowing Base, in
each case, less the sum of the aggregate Revolving Loan and Swing Line Loan then
outstanding, provided that an Overadvance in accordance with Section 1.1(a)(iii)
may cause the Revolving Loan and the Swing Line Loan to exceed the Borrowing
Base by the amount of such Overadvance.

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

(a) 85% of the book value of Eligible Accounts;

(b) 85% of the net orderly liquidation value of Eligible Inventory (based on
appraisals delivered on or prior to the Closing Date and any subsequent
appraisals obtained by the Agent pursuant to the terms hereof) consisting of
finished goods, raw materials and work in process (but exclusive of Committed
Inventory (as defined in Section 6.24);

(c) 50% of the fair market value of Eligible Real Estate, based on appraisals
delivered on or prior to the Closing Date and any subsequent appraisals obtained
by the Agent pursuant to the terms hereof;

(e) 90% of the Net Cash Surrender Value of Eligible Life Insurance Policies;

(f) 100% of the face amount of the Wachovia Letters of Credit or, to the extent
the Wachovia Letters of Credit are drawn and proceeds thereof are deposited in a
cash collateral account in accordance with the Wachovia Letter of Credit
Agreements, the amount of such cash collateral; and

(g) 50% of the back-end payment, to include the guaranty payment and the
augmentation sharing due in respect of the Storehouse Chain Sale;

in each case, less the sum at such time of:

(x) any Reserves; and

(y) $5,000,000.

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by each Borrower in the form attached to the Agreement as
Exhibit 4.1(b).

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

“Budget” has the meaning ascribed to it in Section 5.14(a).

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Carve-Out Amount” shall have the meaning assigned to it in Section 1.19(c).

“Carve-Out Expenses” shall have the meaning assigned to it in Section 1.19(c).

“Cash Collateral Account” has the meaning ascribed to it Annex B.

“Cash Equivalents” has the meaning ascribed to it in Annex B.

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934,) of 25% or more of the issued and outstanding shares of capital Stock of
Rowe Companies having the right to vote for the election of directors of Rowe
Companies under ordinary circumstances; provided that, as to the holders of
preferred stock of the Rowe Companies, such percentage shall be 35%; (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Rowe Companies
(together with any new directors whose election by the board of directors of
Rowe Companies or whose nomination for election by the Stockholders of Rowe
Companies was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office; or (c) Rowe Companies ceases to own and control all of
the economic and voting rights associated with all of the outstanding capital
Stock of any of its Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Chapter 11 Case” and “Chapter 11 Cases” shall have the respective meanings
assigned to them in the recitals to the Agreement.

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

“Closing Date” means September 21, 2006

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Collateral” means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations, including, without limitation,
avoidance actions of the Borrowers under the Bankruptcy Code.

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

“Collection Account” means that certain account of Agent, account number
502-328-54 in the name of Agent at Deutsche Bank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account.”.

 

5



--------------------------------------------------------------------------------

“Commitments” means (a) as to any Lender, such Lender’s Revolving Loan
Commitment (including without duplication the Swing Line Lender’s Swing Line
Commitment as a subset of its Revolving Loan Commitment) as set forth on Annex J
to the Agreement or in the most recent Assignment Agreement executed by such
Lender and (b) as to all Lenders, the aggregate of all Lenders’ Revolving Loan
Commitments (including without duplication the Swing Line Lender’s Swing Line
Commitment as a subset of its Revolving Loan Commitment), which aggregate
commitment shall be Fifty Million Dollars ($50,000,000) on the Closing Date, as
to each of clauses (a) and (b), as such Commitments may be reduced or adjusted
from time to time in accordance with the Agreement.

“Commitment Termination Date” means the date which is the earliest of
(a) September 21, 2007, (b) forty-five (45) days after the entry of the Interim
Order, if the Final Order has not been entered prior to the expiration of such
period, (c) if a plan of reorganization that has been consented to by the
Requisite Lenders or that provides for payment in full in cash of all
Obligations under this Agreement and the other Loan Documents has been confirmed
by order of the Bankruptcy Court, the earlier of the effective date of such plan
of reorganization or the sixtieth day after the date of entry of such
confirmation order, (d) the date a sale of all or substantially all of any of
the Credit Parties’ assets is consummated under Section 363 of the Bankruptcy
Code (other than by virtue of the Storehouse Chain Sale), (e) three (3) days
following the Petition Date if the Interim Order has not been entered by the
Bankruptcy Court by such date, (f) the date upon which the Interim Order
expires, unless the Final Order shall have been entered and become effective by
such date, (g) the close of business on the first Business Day after the entry
of the Final Order, if by that time Borrowers have not paid Agent the fees
required under the Fee Letter, unless the Agent and the Lenders agree otherwise,
(h) the date of entry of an order of the Bankruptcy Court confirming a plan of
reorganization in any Chapter 11 case that has not been consented to by the
Requisite Lenders and fails to provide for the payment in full in cash of all
Obligations under this Agreement and the other Loan Documents on the effective
date of such plan and (i) the Termination Date. All amounts outstanding under
this Agreement shall be due and payable in full on the Commitment Termination
Date. Any Letters of Credit outstanding on the Commitment Termination Date shall
be cash collateralized in an amount equal to 105% of the face amount thereof. If
any such cash collateral is subject to the Carve-Out Amount, then the amount
thereof shall be increased by the Carve-Out Amount to which it is subject.

“Committees” shall mean collectively, the official committee of unsecured
creditors and any other committee formed, appointed, or approved in any
Chapter 11 Case and each of such Committees shall be referred to herein as a
Committee.

“Compliance Certificate” has the meaning ascribed to it in Annex E.

“Concentration Accounts” has the meaning ascribed to it in Annex C.

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or

 

6



--------------------------------------------------------------------------------

agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments) in or under which any Credit Party may now or hereafter have any
right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any Account.

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the Lien of
Agent, on behalf of itself and Lenders, on such financial assets, and agrees to
follow the instructions or entitlement orders of Agent without further consent
by the affected Credit Party.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

“Credit Parties” means each Borrower and each Guarantor.

“Cumulative Period” means the period from the Petition Date through the most
recent week ended.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning ascribed to it in Section 1.5(d).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“Disbursement Accounts” has the meaning ascribed to it in Annex C.

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.

 

7



--------------------------------------------------------------------------------

“Documentary Letter of Credit Fee” has the meaning ascribed to it in Annex B.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

“Dollars” or “$” means lawful currency of the United States of America.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.

“Eligible Accounts” has the meaning ascribed to it in Section 1.6.

“Eligible Inventory” has the meaning ascribed to it in Section 1.7.

“Eligible Life Insurance Policies” All Life Insurance Policies issued to the
Borrowers, listed on Schedule A hereto and reflected in the most recent
Borrowing Base Certificate delivered by each Borrower to Agent shall be
“Eligible Life Insurance Policies” for purposes of this Agreement, except any
Life Insurance Policy to which any of the exclusionary criteria set forth below
applies. Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Life Insurance Policies from time to time in its reasonable
credit judgment. In addition, Agent reserves the right, at any time and from
time to time after the Closing Date, to adjust any of the criteria set forth
below and to establish new criteria, and to adjust advance rates with respect to
Eligible Life Insurance Policies, in its reasonable credit judgment, reflecting
changes in the collectibility or realization values of such Life Insurance
Policies arising or discovered by Agent after the Closing Date subject to the
approval of all Revolving Lenders in the case of adjustments, new criteria or
changes in advance rates which have the effect of making more credit available
than available on the Closing Date. Eligible Life Insurance Policies shall not
include any Life Insurance Policy:

(i) that is not at all times subject to the Agent’s duly perfected,
first-priority security interest and no other Lien; or

(ii) as to which the proceeds of such Life Insurance Policy have not been
assigned to the Agent pursuant to such documents and certificates as reasonably
required by the Agent and acknowledged by the applicable insurer; or

(iii) that is not in good standing and in full force in effect; or

(iv) as to which any premiums are past due.

“Eligible Real Estate” All Real Estate of the Borrowers listed on (a) Schedule B
hereto, to the extent reflected in the most recent Borrowing Base Certificate
delivered by each Borrower to Agent, shall be “Eligible Real Estate” for
purposes of this Agreement, except any Real Estate

 

8



--------------------------------------------------------------------------------

to which any of the exclusionary criteria set forth below applies. Agent shall
have the right to establish, modify or eliminate Reserves against Eligible Real
Estate from time to time in its reasonable credit judgment. In addition, Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria set forth below and to establish new criteria, and to
adjust advance rates with respect to Eligible Real Estate in its reasonable
credit judgment, reflecting changes in the salability or realization values of
such Real Estate arising or discovered by Agent after the Closing Date subject
to the approval of all Revolving Lenders in the case of adjustments, new
criteria or changes in advance rates which have the effect of making more credit
available than on the Closing Date. Eligible Real Estate shall not include any
Real Estate:

(i) that is not located in the United States; or

(ii) that is not at all times subject to the Agent’s duly perfected,
first-priority security interest and no other Lien except a Permitted Lien which
is subordinate to the Agent’s Lien; or

(iii) that has not been appraised by an appraiser reasonably acceptable to the
Agent; or

(iv) as to which the Agent has not received an environmental site assessment of
such Real Estate reasonably acceptable to the Agent; or

(v) which is not improved by fully constructed buildings occupied by such
Borrower and utilized for the operation of such Borrower’s business; or

(vi) which is located in a special flood hazard area, but is not insured with
flood insurance acceptable to Agent.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. § 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

9



--------------------------------------------------------------------------------

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) with respect to a Title IV Plan, any event described in Section 4043(c) of
ERISA for which notice to the PBGC has not been waived; (b) the withdrawal of
any Credit Party or ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Credit Party or any ERISA Affiliate from any Multiemployer Plan; (d) the filing
of a notice of intent to terminate a Title IV Plan in a distress termination
described in Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041 of ERISA; (e) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (f) with respect to
a Title IV Plan, the existence of an “accumulated funding deficiency” (as
defined in Section 412 of the IRC or Section 302 of ERISA) whether or not
waived, or the

 

10



--------------------------------------------------------------------------------

failure to make by its due date a required installment under Section 412(m) of
the Code or the failure to make any required contribution to a Multiemployer
Plan; (g) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to a Title IV Plan; (h) the making of any amendment to any Title IV Plan
which could result in the imposition of a lien or the posting of a bond or other
security; (i) with respect to a Title IV Plan an event described in
Section 4062(e) of ERISA; (j) any other event or condition that would reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (k) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA; (l) the loss of a Qualified Plan’s
qualification or tax exempt status; or (m) the termination of a Plan described
in Section 4064 of ERISA.

“Event of Default” has the meaning ascribed to it in Section 8.1.

“Existing Letters of Credit” has the meaning ascribed to it in Section 1.2(b).

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fee Letter” means that certain letter, dated the date hereof among GE Capital
and Borrowers with respect to certain Fees to be paid from time to time by
Borrowers to GE Capital.

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

“Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Chapter 11 Case after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court which order shall be
satisfactory in form and substance to the Agent and Lenders, and from which no
appeal or motion to reconsider has been timely filed, or if timely filed, such
appeal or motion to reconsider has been dismissed or denied unless the Agent and
the Lenders waive such requirement), together with all extensions, modifications
and amendments thereto, in form and substance satisfactory to Agent and
Requisite Lenders, which, among other matters but not by way of limitation,
authorizes the Borrowers to obtain credit, incur (or guaranty) Indebtedness, and
grant Liens under this Agreement and the other Loan Documents, as the case may
be, and provides for the super priority of the Agent’s and the Lenders’ claims.

“Financial Covenants” means the financial covenants set forth in Annex G.

 

11



--------------------------------------------------------------------------------

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E.

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on or about February 28, May 31, August 31 and November 30 of each year.

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
or about November 30 of each year.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G to the
Agreement.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums, but not including the
insurance policies excluded under Section 5.4(c) of the Agreement),
uncertificated securities, choses in action, deposit, checking and other bank
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices

 

12



--------------------------------------------------------------------------------

and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Credit Party or any computer bureau or service company from time to time acting
for such Credit Party.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

“Guaranties” means, collectively, each Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent and Lenders in respect of
the Obligations.

“Guarantors” means Rowe Properties and Rowe Diversified, and each other Person,
if any, that executes a guaranty or other similar agreement in favor of Agent,
for itself and the ratable benefit of Lenders, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

13



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured,
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the present value (discounted
at the Index Rate as in effect on the Closing Date) of future rental payments
under all synthetic leases, (f) all obligations of such Person under commodity
purchase or option agreements or other commodity price hedging arrangements, in
each case whether contingent or matured, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks of that Person arising from fluctuations in currency values
or interest rates, in each case whether contingent or matured, (h) all
Indebtedness referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness, and (i) the Obligations.

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

“Indemnified Person” has the meaning ascribed to in Section 1.13.

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum. Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

“Initial Budget” has the meaning ascribed to it in Section 5.14(a).

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

14



--------------------------------------------------------------------------------

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided that, in
addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest that has then accrued under the Agreement.

“Interim Order” means, collectively, the order of the Bankruptcy Court entered
in the Chapter 11 Case after an interim hearing (assuming satisfaction of the
standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule
4001 and other applicable law), together with all extensions, modifications, and
amendments thereto, in form and substance satisfactory to Agent and Requisite
Lenders, which, among other matters but not by way of limitation, authorizes, on
an interim basis, the Borrowers to execute and perform under the terms of this
Agreement and the other Loan Documents, substantially in the form of Exhibit A.

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

 

15



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service.

“L/C Issuer” has the meaning ascribed to it in Annex B.

“L/C Sublimit” has the meaning ascribed to it in Annex B.

“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender.

“Letter of Credit Fee” collectively, the Documentary Letter of Credit Fee and
the Standby Letter of Credit Fee.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower Representative, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by Agent or another L/C Issuer or the purchase of
a participation as set forth in Annex B with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.

“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

16



--------------------------------------------------------------------------------

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

(d) Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e) Borrower Representative shall select LIBOR Periods so that there shall be no
more than 3 separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 12 noon. (London time), on
the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

If such interest rates shall cease to be available from Telerate News Service
(or its successor satisfactory to Agent), the LIBOR Rate shall be determined
from such financial reporting service or other information as shall be mutually
acceptable to Agent and Borrower Representative.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

“Life Insurance Policies” means the policies of life insurance listed on
Schedule A hereto.

 

17



--------------------------------------------------------------------------------

“Litigation” has the meaning ascribed to it in Section 3.13.

“Loan Account” has the meaning ascribed to it in Section 1.12.

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Pre-Petition Loan Agreement, the Master Standby Agreement, the Master
Documentary Agreement, Wachovia Letters of Credit, Wachovia Letter of Credit
Agreements, and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Credit Party, or any employee of any Credit Party, and delivered
to Agent or any Lender in connection with the Agreement or the transactions
contemplated thereby, including the Interim Order and the Final Order. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loans” means the Revolving Loan and the Swing Line Loan.

“Lock Boxes” has the meaning ascribed to it in Annex C.

“Margin Stock” has the meaning ascribed to in Section 3.10.

“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of the Closing Date among Borrowers, as Applicant(s),
and GE Capital.

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as Applicant(s), and GE
Capital, as issuer.

“Material Adverse Effect” means a material adverse effect, other than the filing
of the Chapter 11 Cases and the proposed Storehouse Chain Sale, on (a) the
business, assets, operations, prospects or financial or other condition of the
Credit Parties considered as a whole, (b) the Credit Parties’ ability as a whole
to pay any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement and the other Loan Documents, (c) the Collateral
(including, without limitation, the value thereof) or the Agent’s Liens, on
behalf of itself and Lenders, on the Collateral or the priority of such Liens,
or (d) Agent’s or any Lender’s rights and remedies under the Agreement and the
other Loan Documents.

“Maximum Amount” means, as of any date of determination, the lesser of (i) an
amount equal to the Revolving Loan Commitment of all Lenders as of that date, or
(ii) prior to the entry of the Final Order, the maximum amount of Revolving
Loans and Letter of Credit Obligations permitted by the Interim Order as of that
date.

“Mortgaged Properties” has the meaning assigned to it in Annex D.

 

18



--------------------------------------------------------------------------------

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Mortgaged Properties, all in form and substance
reasonably satisfactory to Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“Net Cash Surrender Value” at any time, the cash surrender value of Eligible
Life Insurance Policies, net of any Indebtedness or other claims against such
cash surrender value, determined by the Agent based on information provided by
the issuer(s) of such Life Insurance Policies.

“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).

“Notes” means, collectively, the Revolving Notes and the Swing Line Note.

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, hedging obligations under swaps, caps and
collar arrangements provided by the Agent, any Lender or any of their
Affiliates, obligations arising under any cash management services provided to
any Credit Party by the Agent, any Lender or any of their Affiliates, expenses,
attorneys’ fees and any other sum chargeable to any Credit Party under the
Agreement or any of the other Loan Documents.

“Order” means the Interim Order or the Final Order, whichever is then in effect.

“Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.

 

19



--------------------------------------------------------------------------------

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

“Patriot Act” has the meaning ascribed to it in Section 11.20.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b) or to the extent that the
Borrowers do not take any action (including, without limitation, by way of
motion or application to the Bankruptcy Court to pay, and are permitted under
the Bankruptcy Court to not pay, such Charges; (b) pledges or deposits of money
securing statutory obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation
(excluding Liens under ERISA); (c) pledges or deposits of money securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which any Credit Party is a party as lessee made in the ordinary course of
business; (d) inchoate and unperfected workers’, mechanics’ or similar liens
arising in the ordinary course of business, so long as such Liens attach only to
Equipment, Fixtures and/or Real Estate; (e) carriers’, warehousemen’s,
suppliers’ or other similar possessory liens arising in the ordinary course of
business and securing liabilities in an outstanding aggregate amount not in
excess of $ 250,000 at any time, so long as such Liens attach only to Inventory;
(f) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Credit Party is a party; (g) any attachment or judgment
lien not constituting an Event of Default under Section 8.1(j); (h) zoning
restrictions, easements, licenses, or other restrictions on the use of any Real
Estate or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; (j) Liens expressly permitted
under clauses (b) and (c) of Section 6.7 of the Agreement and (k) pledges of
cash, certificates of deposit and other marketable securities in favor of BB & T
securing issued and outstanding letters of credit; provided that (i) such
pledges were made prior to the Closing Date and (ii) the amount of obligations
under such letters of credit do not exceed $2,000,000.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Petition Date” shall have the meaning assigned to it in the recitals to this
Agreement.

 

20



--------------------------------------------------------------------------------

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
7 years on behalf of participants who are or were employed by any Credit Party
or ERISA Affiliate.

“Pledge Agreements” means the Pledge Agreement of even date herewith executed by
Rowe Companies in favor of Agent, on behalf of itself and Lenders, pledging all
Stock of its Subsidiaries.

“Post-Petition” means the time period beginning immediately upon the filing of
the Chapter 11 Cases.

“Pre-Petition” means the time period ending immediately prior to the filing of
the Chapter 11 Cases.

“Pre-Petition Indebtedness” means all Indebtedness of any of the Borrowers
outstanding on the Petition Date immediately prior to the filing of the
Chapter 11 Cases other than Indebtedness under the Pre-Petition Loan Agreement.

“Pre-Petition Loan Agreement” shall have the meaning assigned to it in the
recitals to this Agreement.

“Pre-Petition Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the Pre-Petition Loan Agreement.

“Prior Agent” shall mean the Agent under the Pre-Petition Loan Agreement.

“Prior Lenders” shall mean the lenders under the Pre-Petition Loan Agreement.

“Prior Lender Obligations” means all obligations of any Credit Party and any of
their Subsidiaries to the Prior Lenders pursuant to the Pre-Petition Loan
Agreement, and all instruments and documents executed pursuant thereto or in
connection therewith.

“Private Label Credit Card Arrangements” means the Merchant Agreement, dated
April 29, 1991 among Storehouse, Inc. and HSBC Bank Nevada National Association
(f/k/a Household Bank (SB), N.A. (successor by assignment of Beneficial National
Bank USA, pursuant to which Storehouse assigns accounts receivable owing from
retail customers to HSBC in consideration of a payment from HSBC to Storehouse,
in each case, pursuant to such documents and agreements as have been approved by
the Agent.

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future

 

21



--------------------------------------------------------------------------------

infringement of any Patent or Patent License, or (ii) for past, present or
future infringement or dilution of any Copyright, Copyright License, Trademark
or Trademark License, or for injury to the goodwill associated with any
Trademark or Trademark License, (d) any recoveries by any Credit Party against
third parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.

“Pro Rata Share” means with respect to all matters relating to any Lender,
(i) the percentage obtained by dividing (A) the Revolving Loan Commitment of
that Lender by (B) the aggregate Revolving Loan Commitments of all Lenders or
(ii) if the Revolving Commitments have been terminated, the percentage obtained
by dividing (A) the aggregate outstanding principal balance of the Revolving
Loans held by that Lender by (B) the outstanding principal balance of the Loans
held by all Lenders.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided that no
Person proposed to become a Lender after the Closing Date and determined by
Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser shall be a Qualified Assignee, and no Person or Affiliate of such
Person proposed to become a Lender after the Closing Date and that holds Stock
issued by any Credit Party shall be a Qualified Assignee.

“Real Estate” has the meaning ascribed to it in Section 3.6.

“Refinancing” means the repayment in full by Borrowers of the Prior Lender
Obligations on the Closing Date.

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date, the Refinancing, the payment of all fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Related Transactions Documents.

 

22



--------------------------------------------------------------------------------

“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

“Requisite Lenders” means Lenders having (a) more than 66 2/3% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 66 2/3% of the aggregate outstanding principal amount of all Loans;
provided, however, that, notwithstanding the foregoing, (i) if there are only
two (2) Lenders at any time, “Requisite Lenders” shall mean both Lenders, and
(ii) if there are only three (3) Lenders at any time, “Requisite Lenders” shall
mean at least two (2) Lenders having at least the percentage prescribed above.

“Reserves” means (a) a reserve or reserves in the full amount of the Carve-Out
Amount as established by the Agent on the Closing Date and thereafter modified,
as and to the extent, Agent determines to do so, (b) a reserve or reserves
established by Agent from time to time against sales taxes, and (c) such other
reserves that Agent may, in its reasonable credit judgment, establish from time
to time based on change in circumstances with respect to the Borrower. Without
limiting the generality of the foregoing, (i) Reserves established to ensure the
payment of accrued Interest Expenses or Indebtedness shall be deemed to be a
reasonable exercise of Agent’s credit judgment and (ii) Reserves may include
(and shall be deemed to be a reasonable exercise of Agent’s credit judgment),
but are not limited to, the following: rent, whether for personal or real
property but only if a lessor’s or landlord’s waiver, in a form acceptable to
the Agent, has not been received by the Agent from such lessor or landlord; up
to 50% of the Borrower’s liability under gift certificates; any customs, duty or
freight charges; accrued advertising costs; accrued rebates; and potential
environmental remediation costs relating to the owned Real Estate.

“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire Stock
of such Credit Party now or hereafter outstanding; (d) any payment of a claim
for the rescission of the purchase or sale of, or for material damages arising
from the purchase or sale of, any shares of such Credit Party’s Stock or of a
claim for reimbursement, indemnification or contribution arising out of or
related to any such claim for damages or rescission; (e) any payment, loan,
contribution, or other transfer of funds or other property to any Stockholder of
such Credit Party other than payment of compensation in the ordinary course of
business to Stockholders who are employees, directors, vendors or independent
contractors of such Person; and (f) any payment of management fees (or other
fees of a similar nature) by such Credit Party to any Stockholder of such Credit
Party or its Affiliates (other than an Affiliate that is also a Credit Party).

 

23



--------------------------------------------------------------------------------

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.

“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrowers plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of Borrowers. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Fifty Million
Dollars ($50,000,000) on the Closing Date, as such amount may be adjusted, if at
all, from time to time in accordance with the Agreement.

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

“Rowe Companies” has the meaning ascribed thereto in the recitals to the
Agreement.

“Rowe Diversified” has the meaning ascribed thereto in the recitals to the
Agreement.

“Rowe Furniture” has the meaning ascribed thereto in the recitals to the
Agreement.

“Rowe Jessup” means Rowe Properties Jessup, Inc., a Maryland corporation.

“Rowe Manufacturing Sale” has the meaning ascribed to it in Section 5.13(b).

“Rowe Properties” has the meaning ascribed thereto in the recitals to the
Agreement.

“Rowe Salem” means Rowe Properties Salem, Inc., a Virginia corporation.

“Rowe Sylmar” means Rowe Properties Sylmar, Inc., a California corporation.

“Rowe Wood Products” means Rowe Furniture Wood Products, Inc., a California
corporation.

 

24



--------------------------------------------------------------------------------

“Security Agreements” means the Security Agreements of even date herewith
entered into by and among Agent, on behalf of itself and Lenders, and each
Credit Party that is a signatory thereto.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Standby Letter of Credit Fee” has the meaning ascribed to it in Annex B.

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

“Storehouse” has the meaning ascribed thereto in the recitals to the Agreement.

“Storehouse Chain Sale” has the meaning ascribed to it in Section 5.13(a).

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

“Subsidiary Guaranty” means the Subsidiary Guaranty of even date herewith
executed by Rowe Properties and Rowe Diversified.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c)(i).

 

25



--------------------------------------------------------------------------------

“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Revolving Loan
Commitment of the Swing Line Lender.

“Swing Line Lender” means GE Capital.

“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c)(ii).

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.

“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full in cash, (b) all other Obligations under the Agreement and the
other Loan Documents have been completely discharged (c) all Letter of Credit
Obligations have been cash collateralized, canceled or backed by standby letters
of credit in accordance with Annex B, and (d) none of Borrowers shall have any
further right to borrow any monies under the Agreement.

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
subject to Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in

 

26



--------------------------------------------------------------------------------

accordance with Title IV of ERISA, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan, and (b) for a period of
five (5) years following a transaction which might reasonably be expected to be
covered by Section 4069 of ERISA, the liabilities (whether or not accrued) that
could be avoided by any Credit Party or any ERISA Affiliate as a result of such
transaction.

Wachovia Letters of Credit” means (a) that certain standby letter of credit
having a face amount of $1,500,000, issued by Wachovia Bank, National
Association, for the account of Sidney Silver and for the benefit of Agent and
(b) that certain standby letter of credit having a face amount of $1,500,000,
issued by Wachovia Bank, National Association, for the account of Gerald M.
Birnbach and for the benefit of Agent.

Wachovia Letter of Credit Agreements” means (a) that certain letter of credit
agreement, dated as of January 27, 2006, between Sidney Silver and the Agent and
(b) that certain letter of credit agreement, dated as of January 27, 2006,
between Gerald M. Birnbach and the Agent.

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

27



--------------------------------------------------------------------------------

ANNEX B (Section 1.2)

to

CREDIT AGREEMENT

LETTERS OF CREDIT

(a) Issuance. Subject to the terms and conditions of the Agreement, Agent and
Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
applicable Borrower and for such Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued by GE Capital or a
Subsidiary thereof or a bank or other legally authorized Person selected by or
acceptable to Agent in its sole discretion (each, an “L/C Issuer”) for such
Borrower’s account and guaranteed by Agent; provided, that if the L/C Issuer is
a Revolving Lender, then such Letters of Credit shall not be guaranteed by Agent
but rather each Revolving Lender shall, subject to the terms and conditions
hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below. The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the least
of (i) Five Million Dollars ($5,000,000) (the “L/C Sublimit”) and (ii) the
Maximum Amount less the aggregate outstanding principal balance of the Revolving
Credit Advances and the Swing Line Loan, and (iii) the Borrowing Base less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan. No such Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof, unless otherwise
determined by the Agent, in its sole discretion (including with respect to
customary evergreen provisions), and neither Agent nor Revolving Lenders shall
be under any obligation to incur Letter of Credit Obligations in respect of, or
purchase risk participations in, any Letter of Credit having an expiry date that
is later than the Commitment Termination Date. All letters of credit issued
under the Pre-Petition Loan Agreement shall be deemed to have been issued under
this Agreement and shall for all purposes constitute “Letters of Credit”
hereunder (provided that no additional issuance fees shall be applicable in
respect of such Letters of Credit), and all Letter of Credit Obligations (as
defined in the Pre-Petition Loan Agreement) with respect to each such Letter of
Credit shall constitute Letter of Credit Obligations, as defined in this
Agreement.

(b) (i) Advances Automatic; Participations. In the event that Agent or any
Revolving Lender shall make any payment on or pursuant to any Letter of Credit
Obligation, such payment shall then be deemed automatically to constitute a
Revolving Credit Advance to the Borrowers under Section 1.1(a) of the Agreement
regardless of whether a Default or Event of Default has occurred and is
continuing and notwithstanding any Borrower’s failure to satisfy the conditions
precedent set forth in Section 2, and each Revolving Lender shall be obligated
to pay its Pro Rata Share thereof in accordance with the Agreement. The failure
of any Revolving Lender to make available to Agent for Agent’s own account its
Pro Rata Share of any such Revolving Credit Advance or payment by Agent under or
in respect of a Letter of Credit shall not relieve any other Revolving Lender of
its obligation hereunder to make available to Agent its Pro Rata Share thereof,
but no Revolving Lender shall be responsible for the failure of any other
Revolving Lender to make available such other Revolving Lender’s Pro Rata Share
of any such payment.



--------------------------------------------------------------------------------

(ii) If it shall be illegal or unlawful for any Borrower to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above or if it shall be
illegal or unlawful for any Revolving Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, or if the
L/C Issuer is a Revolving Lender, then (A) immediately and without further
action whatsoever, each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Revolving Lender’s Pro Rata
Share (based on the Revolving Loan Commitments) of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Revolving Lender’s Pro Rata Share (based on
the Revolving Loan Commitments) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance. Each Revolving Lender
shall fund its participation in all payments or disbursements made under the
Letters of Credit in the same manner as provided in the Agreement with respect
to Revolving Credit Advances.

(c) Cash Collateral.

(i) If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement, including Section 8.2 of the
Agreement, prior to the Commitment Termination Date, Borrowers will pay to Agent
for the ratable benefit of itself and Revolving Lenders cash or cash equivalents
acceptable to Agent (“Cash Equivalents”) in an amount equal to 105% of the
maximum amount then available to be drawn under each applicable Letter of Credit
outstanding for the benefit of Borrowers. Such funds or Cash Equivalents shall
be held by Agent in a cash collateral account (the “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent. The Cash
Collateral Account shall be in the name of the Borrowers and shall be pledged
to, and subject to the control of, Agent, for the benefit of Agent and Lenders,
in a manner satisfactory to Agent. Each Borrower hereby pledges and grants to
Agent, on behalf of itself and Lenders, a security interest in all such funds
and Cash Equivalents held in the Cash Collateral Account from time to time and
all proceeds thereof, as security for the payment of all amounts due in respect
of the Letter of Credit Obligations and other Obligations, whether or not then
due. The Agreement, including this Annex B, shall constitute a security
agreement under applicable law.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to 105% of, the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.

 

2



--------------------------------------------------------------------------------

(iii) From time to time after funds are deposited in the Cash Collateral Account
by any Borrower, whether before or after the Commitment Termination Date, Agent
may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, and in such order as Agent may elect, as
shall be or shall become due and payable by the Borrowers to Agent and Lenders
with respect to such Letter of Credit Obligations of the Borrowers and, upon the
satisfaction in full of all Letter of Credit Obligations of the Borrowers, to
any other Obligations of the Borrowers then due and payable.

(iv) No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrowers to Agent
and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations, any remaining amount shall be paid to
Borrowers or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be held as additional collateral.

(d) Fees and Expenses. Borrowers agree to pay to Agent for the benefit of
Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by Agent or
any Lender on account of such Letter of Credit Obligations, and (ii) for each
month during which (A) any Letter of Credit Obligation incurred in connection
with standby Letters of Credit shall remain outstanding, a fee (the “Standby
Letter of Credit Fee”) in an amount equal to the Applicable Standby L/C Margin
from time to time in effect multiplied by the maximum amount available from time
to time to be drawn under the applicable standby Letter of Credit and (B) any
Letter of Credit Obligation incurred in connection with documentary Letters of
Credit shall remain outstanding, a fee (the “Documentary Letter of Credit Fee”)
in an amount equal to the Applicable Documentary L/C Margin from time to time in
effect multiplied by the maximum amount available from time to time to be drawn
under the applicable documentary Letter of Credit. Such fees shall be paid to
Agent for the benefit of the Revolving Lenders in arrears, on the first day of
each month and on the Commitment Termination Date. In addition, Borrowers shall
pay to any L/C Issuer, on demand, such fees (including all per annum fees),
charges and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.

(e) Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent at least two (2) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed application in the form of Exhibit
B-1 or B-2 attached hereto (as applicable) . Notwithstanding anything contained
herein to the contrary, Letter of Credit applications by Borrower Representative
and approvals by Agent and the L/C Issuer may be made and transmitted pursuant
to electronic codes and security measures mutually agreed upon and established
by and among Borrower Representative, Agent and the L/C Issuer.

 

3



--------------------------------------------------------------------------------

(f) Obligation Absolute. The joint and several obligation of Borrowers to
reimburse Agent and Revolving Lenders for payments made with respect to any
Letter of Credit Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligations of each Revolving Lender to make payments to Agent with respect to
Letters of Credit shall be unconditional and irrevocable. Such obligations of
Borrowers and Revolving Lenders shall be paid strictly in accordance with the
terms hereof under all circumstances including the following:

(i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;

(ii) the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);

(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;

(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

(vi) the fact that a Default or an Event of Default has occurred and is
continuing.

(g) Indemnification; Nature of Lenders’ Duties.

(i) In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any

 

4



--------------------------------------------------------------------------------

act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).

(ii) As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guaranty
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they may be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a payment under any Letter of Credit or guaranty thereof or of
the proceeds thereof; (G) the credit of the proceeds of any drawing under any
Letter of Credit or guaranty thereof; and (H) any consequences arising from
causes beyond the control of Agent or any Lender. None of the above shall
affect, impair, or prevent the vesting of any of Agent’s or any Lender’s rights
or powers hereunder or under the Agreement.

(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer, including an application or agreement for a Letter of Credit, entered
into with Agent.

 

5



--------------------------------------------------------------------------------

ANNEX C (Section 1.8)

to

CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

Each Credit Party shall, and shall cause its Subsidiaries to, establish and
maintain the Cash Management Systems described below:

(a) On or before the Closing Date and until the Termination Date, each Credit
Party shall (i) establish lock boxes (“Lock Boxes”) or at Agent’s discretion,
blocked accounts (“Blocked Accounts”) at one or more of the banks set forth in
Disclosure Schedule (3.19), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
such Lock Boxes, and (ii) deposit and cause its Subsidiaries to deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral (whether or not otherwise delivered to a Lock Box) into one or
more Blocked Accounts in such Credit Party’s name or any such Subsidiary’s name
and at a bank identified in Disclosure Schedule (3.19) (each, a “Relationship
Bank”). Each Credit Party shall maintain a concentration account in its name
(each a “Concentration Account” and collectively, the “Concentration Accounts”)
at the bank or banks that shall be designated as the Concentration Account bank
for each such Credit Party in Disclosure Schedule (3.19) (each a “Concentration
Account Bank” and collectively, the “Concentration Account Banks”), which banks
shall be reasonably satisfactory to Agent.

(b) Borrowers may maintain, in its name, an account (each a “Disbursement
Account” and collectively, the “Disbursement Accounts”) at a bank reasonably
acceptable to Agent into which Agent shall, from time to time, deposit proceeds
of Revolving Credit Advances and Swing Line Advances made to Borrowers pursuant
to Section 1.1 for use by Borrowers solely in accordance with the provisions of
Section 1.4.

(c) On or before the Closing Date (or such later date as Agent shall consent to
in writing), each Concentration Account Bank, each bank where a Disbursement
Account is maintained and all other Relationship Banks, shall have entered into
tri-party blocked account agreements with Agent, for the benefit of itself and
Lenders, and the applicable Credit Party and Subsidiaries thereof, as
applicable, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date; provided that Storehouse may
maintain accounts not subject to such blocked account agreements so long as the
aggregate balance maintained in all such accounts does not exceed $50,000 at any
time. Each such blocked account agreement shall provide, among other things,
that (i) all items of payment deposited in such account and proceeds thereof
deposited in the applicable Concentration Account are held by such bank as agent
or bailee-in-possession for Agent, on behalf of itself and Lenders, (ii) the
bank executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be, other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment, and (iii) from and
after the Closing Date (A) with respect to banks at which a Blocked Account is
maintained, such bank agrees, to forward immediately all amounts in each Blocked
Account to



--------------------------------------------------------------------------------

such Borrower’s Concentration Account Bank and to commence the process of daily
sweeps from such Blocked Account into the applicable Concentration Account and
(B) with respect to each Concentration Account Bank, such bank agrees to
immediately forward all amounts received in the applicable Concentration Account
to the Collection Account through daily sweeps from such Concentration Account
into the Collection Account. No Borrower shall, or shall cause or permit any
Subsidiary thereof to, accumulate or maintain cash in Disbursement Accounts or
payroll accounts as of any date of determination in excess of checks outstanding
against such accounts as of that date and amounts necessary to meet minimum
balance requirements.

(d) So long as no Default or Event of Default has occurred and is continuing,
Borrowers may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank, Lock Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided, that (i) Agent shall have consented in writing
in advance to the opening of such account or Lock Box with the relevant bank and
(ii) prior to the time of the opening of such account or Lock Box, the
applicable Credit Party or its Subsidiaries, as applicable, and such bank shall
have executed and delivered to Agent a tri-party blocked account agreement, in
form and substance reasonably satisfactory to Agent. Credit Parties shall close
any of their accounts (and establish replacement accounts in accordance with the
foregoing sentence) promptly and in any event within thirty (30) days following
notice from Agent that the creditworthiness of any bank holding an account is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts or Lock Boxes of the bank holding such accounts or
Agent’s liability under any tri-party blocked account agreement with such bank
is no longer acceptable in Agent’s reasonable judgment.

(e) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which each Credit Party and each
Subsidiary thereof shall have granted a Lien to Agent, on behalf of itself and
Lenders, pursuant to the Security Agreement.

(f) All amounts deposited in the Collection Account shall be deemed received by
Agent in accordance with Section 1.10 and shall be applied (and allocated) by
Agent in accordance with Section 1.11. In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account.

(g) Each Credit Party shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Credit
Party (each a “Related Person”) to (i) hold in trust for Agent, for the benefit
of itself and Lenders, all checks, cash and other items of payment received by
such Credit Party or any such Related Person, and (ii) within one (1) Business
Day after receipt by such Credit Party or any such Related Person of any checks,
cash or other items of payment, deposit the same into a Blocked Account of such
Credit Party. Each Credit Party on behalf of itself and each Related Person
thereof acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of Collateral are part of the Collateral. All proceeds of
the sale or other disposition of any Collateral, shall be deposited directly
into the applicable Blocked Accounts.

 

2



--------------------------------------------------------------------------------

ANNEX D (Section 2.1(a))

to

CREDIT AGREEMENT

CLOSING CHECKLIST

In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):

A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.

B. Revolving Notes and Swing Line Note. Duly executed originals of the Revolving
Notes and Swing Line Note for each applicable Lender, dated the Closing Date.

C. Security Agreements. Duly executed originals of the Security Agreements,
dated the Closing Date, and all instruments, documents and agreements executed
pursuant thereto.

D. Insurance. (a) Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Agent, on behalf of Lenders and
(b) with respect to each Life Insurance Policy, (i) appropriate evidence showing
additional insured clauses or endorsements, as reasonably requested by Agent, in
favor of Agent, on behalf Lenders, together with provisions pursuant to which
the insurer agrees to provide thirty (30) days prior written notice to Agent in
the event of any non-renewal, cancellation or amendment of any such Life
Insurance Policy and (ii) documentation and certificates reasonably required by
the Agent to evidence the assignment of the proceeds of such Life Insurance
Polices to the Agent.

E. Security Interests and Code Filings.

(a) Evidence satisfactory to Agent that Agent (for the benefit of itself and
Lenders) has a valid and perfected first priority security interest in the
Collateral, including (i) such documents duly executed by each Credit Party
(including financing statements under the Code and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens) as
Agent may request in order to perfect its security interests in the Collateral
and (ii) copies of Code search reports listing all effective financing
statements that name any Credit Party as debtor, together with copies of such
financing statements, none of which shall cover the Collateral, except for those
relating to Permitted Encumbrances.

(b) Evidence reasonably satisfactory to Agent, including copies, of all UCC-1
and other financing statements filed in favor of any Credit Party with respect
to each location, if any, at which Inventory may be consigned.

(c) Control Letters from (i) all issuers of uncertificated securities and
financial assets held by each Credit Party, (ii) all securities intermediaries
with respect to all securities accounts



--------------------------------------------------------------------------------

and securities entitlements of each Credit Party, and (iii) all futures
commission agents and clearing houses with respect to all commodities contracts
and commodities accounts held by any Credit Party.

F. Pledge Agreements. Duly executed originals of each of the Pledge Agreements
accompanied by (as applicable) share certificates representing all of the
outstanding Stock being pledged pursuant to such Pledge Agreement and stock
powers for such share certificates executed in blank.

G. Intellectual Property Security Agreements. Duly executed originals of
Trademark Security Agreements, Copyright Security Agreements and Patent Security
Agreements, each dated the Closing Date and signed by each Credit Party which
owns Trademarks, Copyrights and/or Patents, as applicable, all in form and
substance reasonably satisfactory to Agent, together with all instruments,
documents and agreements executed pursuant thereto.

H. Subsidiary Guaranties. Duly executed originals of the Subsidiary Guaranty,
dated the Closing Date, in form and substance reasonably satisfactory to Agent.

I. Initial Borrowing Base Certificate. Duly executed originals of an initial
Borrowing Base Certificate from the Borrowers, dated the Closing Date,
reflecting information concerning Eligible Accounts, Eligible Inventory Eligible
Life Insurance Policies and Eligible Real Estate of the Borrowers as of the
Closing Date.

J. Initial Notice of Revolving Credit Advance. Duly executed originals of a
Notice of Revolving Credit Advance, dated the Closing Date, with respect to the
initial Revolving Credit Advance to be requested by Borrower Representative on
the Closing Date.

K. Letter of Direction. Duly executed originals of a letter of direction from
Borrower Representative addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the
initial Revolving Credit Advance.

L. Cash Management System; Blocked Account Agreements. Evidence satisfactory to
Agent that, as of the Closing Date, Cash Management Systems complying with Annex
C to the Agreement have been established and are currently being maintained in
the manner set forth in such Annex C, together with copies of duly executed
tri-party blocked account and lock box agreements, reasonably satisfactory to
Agent, with the banks as required by Annex C, or on or prior to the Closing
Date, the Interim Order shall have been entered by the Bankruptcy Court
providing the Agent, on behalf of the Lenders, with a first priority priming
security interest in Borrowers’ cash receipts and bank accounts.

M. Charter and Good Standing. For each Credit Party, such Person’s (a) charter
and all amendments thereto, (b) good standing certificates (including
verification of tax status) in its state of incorporation and (c) good standing
certificates (including verification of tax status) and certificates of
qualification to conduct business in each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
each dated a recent date prior to the Closing Date and certified by the
applicable Secretary of State or other authorized Governmental Authority.

 

2



--------------------------------------------------------------------------------

N. Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
together with all amendments thereto and (b) resolutions of such Person’s Board
of Directors approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Closing Date by
such Person’s corporate secretary or an assistant secretary as being in full
force and effect without any modification or amendment.

O. Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete.

P. Opinions of Counsel. Duly executed originals of opinions counsel for the
Credit Parties, together with any local counsel opinions reasonably requested by
Agent, each in form and substance reasonably satisfactory to Agent and its
counsel, dated the Closing Date, and each accompanied by a letter addressed to
such counsel from the Credit Parties, authorizing and directing such counsel to
address its opinion to Agent, on behalf of Lenders, and to include in such
opinion an express statement to the effect that Agent and Lenders are authorized
to rely on such opinion.

Q. Accountants’ Letters. A letter from the Credit Parties to their independent
auditors authorizing the independent certified public accountants of the Credit
Parties to communicate with Agent and Lenders in accordance with Section 4.2.

R. Appointment of Agent for Service. An appointment of CT Corporation as each
Credit Party’s agent for service of process.

S. Fee Letter. Duly executed originals of the Fee Letter.

T. Officer’s Certificate. Agent shall have received duly executed originals of a
certificate of an authorized officer of each Borrower, dated the Closing Date,
stating that, except for the commencement of the Chapter 11 Cases, since May 28,
2006 (a) no event or condition has occurred or is existing which could
reasonably be expected to have a Material Adverse Effect; (b) there has been no
material adverse change in the industry in which any Borrower operates; (c) no
Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could challenge any of the transactions contemplated by the
Agreement and the other Loan Documents; (d) there have been no Restricted
Payments made by any Credit Party, and (e) there has been no material increase
in liabilities, liquidated or contingent, and no material decrease in assets of
any Borrower or any of its Subsidiaries.

U. Waivers. Agent, on behalf of Lenders, shall have received landlord waivers
and consents, bailee letters and mortgagee agreements or entry of the Final
Order providing for collateral access, each in form and substance reasonably
satisfactory to Agent, in each case as required pursuant to Section 5.9.

V. Mortgages. The Borrowers have previously delivered Mortgages in connection
with the Pre-Petition Loan Agreement covering all of the Real Estate identified
on Schedule B hereto (each a “Mortgaged Property,” collectively the “Mortgaged
Properties”). On or prior to

 

3



--------------------------------------------------------------------------------

the Closing Date, the Interim Order shall have been entered by the Bankruptcy
Court providing the Agent, on behalf of itself and the Lenders, with a first
priority priming security interest in the Mortgaged Properties.

W. Environmental Reports. Agent shall have received Phase I Environmental Site
Assessment Reports, consistent with American Society for Testing and Materials
(ASTM) Standard E 1527-00 (or the current ASTM standard for Phase I
environmental site assessment reports), and applicable state requirements, on
all of the Real Estate, dated no more than 12 months prior to the Closing Date,
prepared by environmental engineers reasonably satisfactory to Agent, all in
form and substance reasonably satisfactory to Agent, in its sole discretion; and
Agent shall have further received such environmental review and audit reports,
including Phase II reports, with respect to the Real Estate of any Credit Party
as Agent shall have requested, and Agent shall be satisfied, in its sole
discretion, with the contents of all such environmental reports. Agent shall
have received letters executed by the environmental firms preparing such
environmental reports, in form and substance reasonably satisfactory to Agent,
authorizing Agent and Lenders to rely on such reports.

X. Appraisal; Audit. Agent shall have received appraisals as to all Equipment,
all Inventory and as to each of the Mortgaged Properties and collateral audits
as to all Inventory and Accounts, each of which shall be in form and substance
reasonably satisfactory to Agent.

Y. Audited Financials; Financial Condition. Agent shall have received the
Financial Statements and other materials set forth in Section 3.4, certified by
Borrower Representative’s Chief Financial Officer, in each case in form and
substance reasonably satisfactory to Agent, and Agent shall be satisfied, in its
sole discretion, with all of the foregoing.

Z. Master Standby Agreement. A Master Agreement for Standby Letters of Credit
among Borrowers and GE Capital.

AA. Master Documentary Agreement. A Master Agreement for Documentary Letters of
Credit among Borrowers and GE Capital.

BB. Prepayment of Obligations under Pre-Petition Loan Agreement. Evidence
satisfactory to Agent that, upon entry of the Final Order and the making of
Revolving Credit Advances in connection therewith, all obligations under the
Pre-Petition Loan Agreement have been repaid in cash in full.

CC. Interim Order. The Interim Order, in form and substance satisfactory to
Agent, shall have been entered by the Bankruptcy Court.

DD. Budget. The Initial Budget shall have been delivered to the Agent.

EE. Inventory Report. The Agent shall have received a summary of Inventory by
location and type with a supporting perpetual Inventory report in such detail
sufficient to permit the preparation of an updated inventory appraisal, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion.

 

4



--------------------------------------------------------------------------------

FF. Wachovia Letter of Credit Agreements. Duly executed originals of the
Wachovia Letter of Credit Agreements, dated the Closing Date, and all
instruments, documents and agreements executed pursuant thereto.

GG. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Agent may reasonably request.

 

5



--------------------------------------------------------------------------------

ANNEX E (Section 4.1(a))

to

CREDIT AGREEMENT

FINANCIAL STATEMENTS — REPORTING

Borrowers shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

(a) Monthly Financials. To Agent and Lenders, within thirty (30) days after the
end of each Fiscal Month, financial information regarding Borrowers and their
Subsidiaries, certified by the Chief Financial Officer of Borrower
Representative, consisting of consolidated and consolidating (i) unaudited
balance sheets as of the close of such Fiscal Month and the related statements
of income and cash flows for that portion of the Fiscal Year ending as of the
close of such Fiscal Month; (ii) unaudited statements of income and cash flows
for such Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to the absence of notes and normal year-end adjustments); and (iii) a summary of
the outstanding balance of all intercompany loans and advances as of the last
day of that Fiscal Month. Such financial information shall be accompanied by the
signature of the Chief Financial Officer of Borrower Representative that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position and results of operations
of Borrowers and their Subsidiaries, on a consolidated and consolidating basis,
in each case as at the end of such Fiscal Month and for that portion of the
Fiscal Year then ended and (ii) any other information presented is true, correct
and complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.

(b) Quarterly Financials. To Agent and Lenders, within forty-five (45) days
after the end of each Fiscal Quarter, consolidated and consolidating financial
information regarding Borrowers and their Subsidiaries, certified by the Chief
Financial Officer of Borrower Representative, including (i) unaudited balance
sheets as of the close of such Fiscal Quarter and the related statements of
income and cash flow for that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter and (ii) unaudited statements of income and cash flows
for such Fiscal Quarter, in each case setting forth in comparative form the
figures for the corresponding period in the prior year and the figures contained
in the Projections for such Fiscal Year, all prepared in accordance with GAAP
(subject to the absence of notes and normal year-end adjustments). Such
financial information shall be accompanied by (A) a statement in reasonable
detail (each, a “Compliance Certificate” showing the calculations used in
determining compliance with each of the Financial Covenants and (B) the
certification of the Chief Financial Officer of Borrower Representative that (i)
such financial information presents fairly in accordance with GAAP (subject to
normal year-end adjustments) the financial position, results of operations and
statements of cash flows of Borrowers and their Subsidiaries, on both a
consolidated and consolidating basis, as at the end of such Fiscal Quarter and
for that portion of the Fiscal Year then ended, (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such



--------------------------------------------------------------------------------

time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Borrowers shall deliver to Agent and Lenders,
within forty-five (45) days after the end of each Fiscal Quarter, a management
discussion and analysis that includes a comparison to budget for that Fiscal
Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.

(c) Budget. To the Agent and the Lenders, the Budget and the other deliverables
set forth in Section 5.14 of the Agreement at the times set forth in such
Section.

(d) Annual Audited Financials. To Agent and Lenders, within ninety (90) days
after the end of each Fiscal Year, audited (unless otherwise agreed to by Agent)
Financial Statements for Borrowers and their Subsidiaries on a consolidated and
(unaudited) consolidating basis, consisting of balance sheets and statements of
income and retained earnings and cash flows, setting forth in comparative form
in each case the figures for the previous Fiscal Year, which Financial
Statements shall be prepared in accordance with GAAP and, if audited, certified
without qualification, by an independent certified public accounting firm of
national standing or otherwise acceptable to Agent. Such Financial Statements
shall be accompanied by (i) a statement prepared in reasonable detail showing
the calculations used in determining compliance with each of the Financial
Covenants, (ii) if audited, a report from such accounting firm to the effect
that, in connection with their audit examination, nothing has come to their
attention to cause them to believe that a Default or Event of Default has
occurred with respect to the Financial Covenants (or specifying those Defaults
and Events of Default that they became aware of), it being understood that such
audit examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, (iii) if applicable, the annual letters to such accountants in
connection with their audit examination detailing contingent liabilities and
material litigation matters, and (iv) the certification of the Chief Executive
Officer or Chief Financial Officer of Borrowers that all such Financial
Statements present fairly in accordance with GAAP the financial position,
results of operations and statements of cash flows of Borrowers and their
Subsidiaries on a consolidated and consolidating basis, as at the end of such
Fiscal Year and for the period then ended, and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

(e) Management Letters. To Agent and Lenders, within five (5) Business Days
after receipt thereof by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.

(f) Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after an executive officer of any Borrower
has actual knowledge of the existence of any Default, Event of Default or other
event that has had a Material Adverse Effect, telephonic or telecopied notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.

 

2



--------------------------------------------------------------------------------

(g) SEC Filings and Press Releases. To Agent and Lenders, promptly upon their
becoming available, copies of: (i) all Financial Statements, reports, notices
and proxy statements made publicly available by any Credit Party to its security
holders; (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by any Credit Party with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.

(h) Supplemental Schedules. To Agent, supplemental disclosures, if any, required
by Section 5.6.

(i) Litigation. To Agent in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened against any Credit Party that (i) seeks
damages in excess of $250,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets or against any
Credit Party or ERISA Affiliate in connection with any Plan, (iv) alleges
criminal misconduct by any Credit Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities
or (vi) involves any product recall.

(j) Insurance Notices. To Agent, disclosure of losses or casualties required by
Section 5.4.

(k) Lease Default Notices. To Agent, (i) within two (2) Business Days after
receipt thereof, copies of any and all default notices received under or with
respect to any leased location or public warehouse where Collateral is located,
(ii) monthly within three (3) Business Days after payment thereof, evidence of
payment of lease or rental payments as to each leased or rented location for
which a landlord or bailee waiver has not been obtained and (iii) such other
notices or documents as Agent may reasonably request.

(l) Lease Amendments. To Agent, within two (2) Business Days after receipt
thereof, copies of all material amendments to real estate leases.

(m) Hedging Agreements. To Agent within two (2) Business Days after entering
into such agreement or amendment, copies of all interest rate, commodity or
currency hedging agreements or amendments thereto.

(n) Other Documents. To Agent and Lenders, such other financial and other
information respecting any Credit Party’s business or financial condition as
Agent or any Lender shall from time to time reasonably request.

(o) Bankruptcy Matters. Copies of all monthly reports, projections, or other
information respecting Borrowers’ or any Subsidiary of Borrowers’ business or
financial condition or prospects as well as all pleadings, motions, applications
and judicial information filed by or on behalf of Borrowers with the Bankruptcy
Court or provided by or to the U.S. Trustee (or any monitor or interim receiver,
if any, appointed in any Chapter 11 Case) or the Committee, at the time such
document is filed with the Bankruptcy Court, or provided by or, to the U.S.
Trustee (or any monitor or interim receiver, if any, appointed in any Chapter 11
Case) or the Committee.

 

3



--------------------------------------------------------------------------------

ANNEX F (Section 4.1(b))

to

CREDIT AGREEMENT

COLLATERAL REPORTS

Borrowers shall deliver or cause to be delivered the following:

(a) To Agent, on or before 2:00 p.m. (New York time) on a daily basis (on each
day that is a Business Day), together with a copy of all or any part of the
following reports requested by any Lender in writing after the Closing Date,
each of the following reports, each of which shall be prepared by the applicable
Borrower as of the immediately preceding day:

(i) a Borrowing Base Certificate with respect to Borrowers, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

(ii) with respect to Borrowers, a monthly trial balance showing Accounts
outstanding aged from invoice date as follows: 1 to 30 days, 31 to 60 days, 61
to 90 days and 91 days or more, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion; and

(iii) an updated list of all customer deposits, including both Pre-Petition and
Post-Petition customer deposits, accompanied by supporting detail and
documentation as shall be requested by Agent in its reasonable discretion.

(b) To Agent, on a weekly basis (with delivery to the Agent on or before 12 noon
(New York time) on Tuesday of each week (unless such day is not a Business Day,
in which event the next succeeding Business Day)) or at such more frequent
intervals as Agent may request from time to time (together with a copy of all or
any part of such delivery requested by any Lender in writing after the Closing
Date):

(i) collateral reports with respect to Borrowers, relating to all additions and
reductions (cash and non-cash) with respect to Accounts of such Borrower, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by the Borrowers as of the last day of the immediately preceding week;

(ii) with respect to Borrowers, a summary of Inventory by location and type with
a supporting perpetual Inventory report in such detail sufficient to permit the
preparation of an updated inventory appraisal, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and

(iii) an aging of accounts payable including a summary of both Pre-Petition and
Post-Petition accounts payable, accompanied by supporting detail and
documentation as shall be requested by Agent in its reasonable discretion.



--------------------------------------------------------------------------------

(c) [Intentionally Omitted].

(d) To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E:

(i) a reconciliation of the Accounts trial balance of Borrowers to such
Borrower’s most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(ii) a reconciliation of the perpetual Inventory by location of Borrowers to
such Borrower’s most recent Borrowing Base Certificate, general ledger and
monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

(iii) an aging of accounts payable and a reconciliation of that accounts payable
aging to Borrowers’ general ledger and monthly Financial Statements delivered
pursuant to Annex E, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(iv) a reconciliation of the outstanding Loans as set forth in the monthly Loan
Account statement provided by Agent to Borrowers’ general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(e) To Agent, at the time of delivery of each of the quarterly Financial
Statements delivered pursuant to Annex E, (i) a listing of government contracts
of Borrowers subject to the Federal Assignment of Claims Act of 1940; and (ii) a
list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter;

(f) Borrowers, at their own expense, shall deliver to Agent the results of each
physical verification, if any, that any Borrower or any Subsidiary of a Borrower
may in their discretion have made, or caused any other Person to have made on
their behalf, of all or any portion of their Inventory (and, if an Event of
Default has occurred and is continuing, Borrowers shall, upon the request of
Agent, conduct, and deliver the results of, such physical verifications as Agent
may require);

(g) Borrowers, at their own expense, shall deliver to Agent such appraisals of
its assets (including, without limitation, Inventory and Real Estate) as Agent
may request at any time, such appraisals to be conducted by an appraiser, and in
form and substance reasonably satisfactory to Agent; and

(h) Such other reports, statements and reconciliations with respect to the
Borrowing Base, Collateral or Obligations of any or all Credit Parties as Agent
shall from time to time request in its reasonable discretion.

 

2



--------------------------------------------------------------------------------

ANNEX G (Section 6.10)

to

CREDIT AGREEMENT

FINANCIAL COVENANTS

None.



--------------------------------------------------------------------------------

ANNEX H (Section 9.9(a))

to

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

 

Name:    General Electric Capital Corporation Bank:    Deutsche Bank Trust
Company Americas    New York, New York ABA #:    021001033 Account #:   
50232854 Account Name:    GECC/CAF Depository Reference:    CFN8437

ANNEX I (Section 11.10)

to

CREDIT AGREEMENT

NOTICE ADDRESSES

 

(A) If to Agent or GE Capital, at

General Electric Capital Corporation

201 Merritt 7, 3rd Floor

Norwalk, CT 06851

Attention: James Bravyak, Account Manager

Telecopier No.: (203) 956-4002

Telephone No.: (203) 956-4413

with copies to:

Bingham McCutchen LLP

150 Federal Street

Boston, MA 02110

Attention: Matthew F. Furlong, Esq.

Telecopier No.: (617) 951-8736

Telephone No.: (617) 951-8904

and

General Electric Capital Corporation

401 Merritt 7, 1st Floor

Norwalk, CT 06851

Attention: Corporate Counsel - Corporate Lending

Telecopier No.: (203) 956-4001

Telephone No.: (203) 956-4383



--------------------------------------------------------------------------------

(B) If to any Borrower or any other Credit Party, to Borrower Representative, at

The Rowe Companies

2121 Gardner Street

Elliston, VA 24087

Attention: Garry W. Angle

Telecopier No.: (540) 444-5077

Telephone No.: (540) 444-5075

with copies to:

Silver, Freedman & Taff, L.L.P.

1700 Wisconsin Avenue, NW

Washington, D.C. 20007

Attention: Steven M. Abramson

Telecopier No.: (202) 295-4510

Telephone No.: (202) 337-5502

and

Wiley Rein & Fielding LLP

7925 Jones Branch Drive

McLean, VA 22102

Attention: H. Jason Gold

Telecopier No.: (703) 905-2820

Telephone No.: (703) 905-2825

 

2



--------------------------------------------------------------------------------

ANNEX J (from Annex A - Commitments definition)

to

CREDIT AGREEMENT

    

Lender(s)

Revolving Loan Commitment

(including a Swing Line Commitment of $5,000,000) $50,000,000

   General Electric Capital Corporation

 